IN THE SUPREME COURT OF NORTH CAROLINA

                               2022-NCSC-121

                                 No. 413PA21

                           Filed 16 December 2022

REBECCA HARPER; AMY CLARE OSEROFF; DONALD RUMPH; JOHN
ANTHONY BALLA; RICHARD R. CREWS; LILY NICOLE QUICK; GETTYS
COHEN, JR.; SHAWN RUSH; JACKSON THOMAS DUNN, JR.; MARK S.
PETERS; KATHLEEN BARNES; VIRGINIA WALTERS BRIEN; and DAVID
DWIGHT BROWN

            v.
REPRESENTATIVE DESTIN HALL, in his official capacity as Chair of the House
Standing Committee on Redistricting; SENATOR WARREN DANIEL, in his
official capacity as Co-Chair of the Senate Standing Committee on Redistricting
and Elections; SENATOR RALPH HISE, in his official capacity as Co-Chair of the
Senate Standing Committee on Redistricting and Elections; SENATOR PAUL
NEWTON, in his official capacity as Co-Chair of the Senate Standing Committee
on Redistricting and Elections; SPEAKER OF THE NORTH CAROLINA HOUSE
OF REPRESENTATIVES, TIMOTHY K. MOORE; PRESIDENT PRO TEMPORE
OF THE NORTH CAROLINA SENATE, PHILIP E. BERGER; THE NORTH
CAROLINA STATE BOARD OF ELECTIONS; and DAMON CIRCOSTA, in his
official capacity


 NORTH CAROLINA LEAGUE OF CONSERVATION VOTERS, INC.; HENRY M.
MICHAUX, JR.; DANDRIELLE LEWIS; TIMOTHY CHARTIER; TALIA FERNÓS;
KATHERINE NEWHALL; R. JASON PARSLEY; EDNA SCOTT; ROBERTA
SCOTT; YVETTE ROBERTS; JEREANN KING JOHNSON; REVEREND
REGINALD WELLS; YARBROUGH WILLIAMS, JR.; REVEREND DELORIS L.
JERMAN; VIOLA RYALS FIGUEROA; and COSMOS GEORGE

             v.

REPRESENTATIVE DESTIN HALL, in his official capacity as Chair of the House
Standing Committee on Redistricting; SENATOR WARREN DANIEL, in his
official capacity as Co-Chair of the Senate Standing Committee on Redistricting
and Elections; SENATOR RALPH E. HISE, JR., in his official capacity as Co-Chair
of the Senate Standing Committee on Redistricting and Elections; SENATOR
PAUL NEWTON, in his official capacity as Co-Chair of the Senate Standing
                                 HARPER V. HALL

                                  2022-NCSC-121

                                Opinion of the Court



Committee on Redistricting and Elections; REPRESENTATIVE TIMOTHY K.
MOORE, in his official capacity as Speaker of the North Carolina House of
Representatives; SENATOR PHILIP E. BERGER, in his official capacity as
President Pro Tempore of the North Carolina Senate; THE STATE OF NORTH
CAROLINA; THE NORTH CAROLINA STATE BOARD OF ELECTIONS;
DAMON CIRCOSTA, in his official capacity as Chairman of the North Carolina
State Board of Elections; STELLA ANDERSON, in her official capacity as
Secretary of the North Carolina State Board of Elections; JEFF CARMON III, in
his official capacity as Member of the North Carolina State Board of Elections;
STACY EGGERS IV, in his official capacity as Member of the North Carolina State
Board of Elections; TOMMY TUCKER, in his official capacity as Member of the
North Carolina State Board of Elections; and KAREN BRINSON BELL, in her
official capacity as Executive Director of the North Carolina State Board of
Elections



      Appeal pursuant to N.C.G.S. § 7A-27(b)(1) from the unanimous decision of a

three-judge panel entered on 23 February 2022 in the Superior Court, Wake County,

approving Legislative Defendants’ Remedial House and Senate Plans, rejecting their

Remedial Congressional Plan, and adopting a Modified Remedial Congressional Plan.

Heard in the Historic 1767 Chowan County Courthouse on 4 October 2022.


      Patterson Harkavy LLP, by Burton Craige, Narendra K. Ghosh, and Paul E.
      Smith; Elias Law Group LLP, by Lalitha D. Madduri, Jacob D. Shelly, Graham
      W. White, and Abha Khanna; and Arnold & Porter Kaye Scholer LLP, by
      Elisabeth S. Theodore, R. Stanton Jones, and Samuel F. Callahan, for Harper
      Plaintiffs.

      Robinson, Bradshaw & Hinson, P.A., by John R. Wester, Adam K. Doerr,
      Stephen D. Feldman, and Erik R. Zimmerman; and Jenner & Block LLP, by
      Sam Hirsch, Jessica Ring Amunson, Karthik K. Reddy, and Urja Mittal, for
      Plaintiff North Carolina League of Conservation Voters.




                                        -2-
                                        HARPER V. HALL

                                          2022-NCSC-121

                                        Opinion of the Court



           Southern Coalition for Social Justice, by Allison J. Riggs, Hilary H. Klein,
           Mitchell Brown, Katelin Kaiser, Jeffrey Loperfido, and Noor Taj; and Hogel
           Lovells US LLP, by J. Tom Boer and Olivia T. Molodanof, for Plaintiff Common
           Cause.

           Nelson Mullins Riley & Scarborough LLP, by Phillip J. Strach, Thomas A.
           Farr, John Branch, and Alyssa M. Riggins; and Baker & Hostetler LLP, by E.
           Mark Braden and Katherine L. McKnight, for Legislative Defendants.

           North Carolina Department of Justice, by Amar Majmundar, Senior Deputy
           Attorney General, Terence Steed, Special Deputy Attorney General, Mary Carla
           Babb, Special Deputy Attorney General, and Stephanie Brennan, Special
           Deputy Attorney General, for State Defendants.


           HUDSON, Justice.

¶1         The foundational democratic principles of equality and popular sovereignty

     enshrined in our Constitution’s Declaration of Rights vest in the people of this state

     the fundamental right to vote on equal terms. N.C. Const. art. I, §§ 1 (equality and

     rights of persons), 2 (sovereignty of the people), 10 (free elections), 12 (freedom of

     assembly), 14 (freedom of speech), 19 (equal protection of the laws); see Harper v.

     Hall, 380 N.C. 317, 2022-NCSC-17, ¶ 158–59 (summarizing these principles and

     rights). This fundamental right “encompasses the opportunity to aggregate one’s vote

     with likeminded citizens to elect a governing majority of elected officials who reflect

     those citizens’ views.” Harper, ¶ 160. Put differently, it requires that “voters of all

     political parties [have] substantially equal opportunity to translate votes into seats.”

     Id. ¶ 163. Therefore, when a districting plan systematically makes it harder for

     individuals of one political party to elect a governing majority than individuals of

                                                -3-
                                         HARPER V. HALL

                                              2022-NCSC-121

                                         Opinion of the Court



     another party of equal size based upon that partisanship, it deprives a voter of his or

     her fundamental right to equal voting power. Id. “[S]uch a plan is subject to strict

     scrutiny and is unconstitutional unless the General Assembly can demonstrate that

     the plan is ‘narrowly tailored to advance a compelling governmental interest.’ ” Id. ¶

     161 (citing Stephenson v. Bartlett, 355 N.C. 354, 377 (2002)).

¶2         In accordance with these principles, on 4 February 2022, this Court struck

     down the General Assembly’s 2021 Congressional Map, State Senate Map, and State

     House Map as unconstitutional partisan gerrymanders that failed strict scrutiny. See

     generally Harper, 2022-NCSC-17. In doing so, we noted a few potential statistical

     measures that could be used by the General Assembly and reviewing courts in

     determining whether redistricting plans demonstrate “a significant likelihood . . . [of]

     giv[ing] the voters of all political parties substantially equal opportunity to translate

     votes into seats across the plan.” Id. ¶ 163. However, we expressly declined to

     “identify an exhaustive set of metrics or precise mathematical thresholds which

     conclusively demonstrate or disprove the existence of an unconstitutional partisan

     gerrymander.” Id. Rather than relying on certain measures dispositively, we

     emphasized that ultimately “[w]hat matters here . . . is that each voter’s vote carries

     roughly the same weight when drawing a redistricting plan that translates votes into

     seats in a legislative body.” Id. 169.

¶3         This was neither accident nor oversight. An individual statistical measure


                                                   -4-
                                       HARPER V. HALL

                                         2022-NCSC-121

                                       Opinion of the Court



     standing alone, though helpful, is not dispositive of constitutional compliance.

     Rather, it constitutes one datapoint within a broader constellation of principles that

     a court may consider in reaching its ultimate constitutional determination: whether

     the proposed maps uphold or violate the fundamental right of all voters to vote on

     equal terms. Id. ¶¶ 163–69.

¶4         After determining that the 2021 Maps failed strict scrutiny, this Court gave

     the General Assembly the opportunity to submit remedial maps in accordance with

     N.C.G.S. § 120-2.4(a). Id. ¶ 178. We remanded the case to the trial court to oversee

     and assess the constitutionality of those remedial maps. Id. ¶ 223.

¶5         On 23 February 2022, the trial court issued its remedial order assessing the

     General Assembly’s remedial maps. Therein, the trial court rejected the General

     Assembly’s Remedial Congressional Plan but approved its Remedial House Plan and

     Remedial Senate Plan. The parties appealed each of these rulings to this Court.

¶6         Now, this Court must review the alignment of the trial court’s remedial order

     with the foundational principles established in Harper. We determine that the trial

     court properly concluded that the Remedial Congressional Plan fell short of

     constitutional standards and that the Remedial House Plan met constitutional

     standards. These conclusions of law were supported by adequate factual findings,

     which were in turn supported by competent evidence. However, we hold that the trial

     court erred in its approval of the Remedial Senate Plan. Unlike the trial court’s


                                               -5-
                                         HARPER V. HALL

                                           2022-NCSC-121

                                         Opinion of the Court



     conclusions regarding the other plans, the trial court’s conclusion of law regarding

     the Remedial Senate Plan lacked adequate factual findings supported by competent

     evidence. Indeed, the evidence dictates the opposite finding and conclusion.

     Therefore, we affirm the trial court’s rejection of the Remedial Congressional Plan,

     affirm the trial court’s approval of the Remedial House Plan, and reverse the trial

     court’s approval of the Remedial Senate Plan.

¶7          In accordance N.C.G.S. § 120-2.4(a1), we now remand this case to the trial

     court to oversee the creation and adoption of a Modified Remedial Senate Plan that

     modifies Legislative Defendants’ Remedial Senate Plan only to the extent necessary

     to achieve constitutional compliance. See N.C.G.S. § 120-2.4(a1) (2021).

¶8          In so doing, we expressly and emphatically reaffirm the fundamental right of

     citizens to vote on equal terms enshrined within our Constitution’s Declaration of

     Rights, and this Court’s constitutional responsibility and authority to assess

     legislative compliance therewith. See Corum v. Univ. of N.C., 330 N.C. 761, 783 (1992)

     (“It is the state judiciary that has the responsibility to protect the state constitutional

     rights of the citizens; this obligation to protect the fundamental rights of individuals

     is as old as the State.”). These principles are—and must remain—the enduring

     bedrock of our sacred system of democratic governance, and may be neither

     subordinated nor subverted for the sake of passing political expediency.




                                                 -6-
                                           HARPER V. HALL

                                             2022-NCSC-121

                                           Opinion of the Court



                          I.    Factual and Procedural Background

¶9           A complete factual and procedural background of the liability phase of this

       litigation can be found in Harper, ¶¶ 12–93. Here, we briefly restate that background

       and summarize the subsequent remedial proceedings leading to the present appeal.

          A. Liability Phase: 2021 Maps and Harper I

¶ 10         Every ten years, following the national census, the General Assembly is tasked

       with redrawing North Carolina’s congressional and state legislative districts. See

       U.S. Const. art. I, § 4; N.C. Const. art. II, §§ 3, 5. Accordingly, on 4 November 2021,

       the General Assembly enacted new maps for North Carolina’s congressional districts

       and state House of Representatives and Senate districts (2021 Maps). S.L. 2021-174,

       S.L. 2021-175, S.L. 2021-173; see Harper, 2022-NCSC-17, ¶¶ 14–18 (describing the

       2021 redistricting process).

¶ 11         On 16 and 18 November 2021, NCLCV Plaintiffs1 and Harper Plaintiffs2

       respectively filed complaints against Legislative Defendants challenging the




             1  NCLCV Plaintiffs include the North Carolina League of Conservation Voters, Inc.,
       Henry M. Michaux Jr., Dandrielle Lewis, Timothy Chartier, Talia Fernos, Katherine
       Newhall, R. Jason Parsley, Edna Scott, Roberta Scott, Yvette Roberts, Jereann King Johnson,
       Reverend Reginal Wells, Yarbrough Williams Jr., Reverend Deloris L. Jerman, Viola Ryals
       Figueroa, and Cosmos George.
              2 Harper Plaintiffs include Rebecca Harper, Amy Clare Oseroff, Donald Rumph, John

       Anthony Balla, Richard R. Crews, Lily Nicole Quick, Gettys Cohen Jr., Shawn Rush, Mark
       S. Peters, Kathleen Barnes, Virginia Walters Brien, Eileen Stephens, Barbara Proffitt, Mary
       Elizabeth Voss, Chenita Barber Johnson, Sarah Taber, Joshua Perry Brown, Laureen Floor,
       Donald M. MacKinnon, Ron Osborne, Ann Butzner, Sondra Stein, Bobby Jones, Kristiann
       Herring, and David Dwight Brown.

                                                   -7-
                                             HARPER V. HALL

                                              2022-NCSC-121

                                            Opinion of the Court



       constitutionality of the 2021 Maps under the North Carolina Constitution.

       Specifically, Plaintiffs asserted that the 2021 Maps engaged in extreme partisan

       gerrymandering and racial vote dilution in violation of the Free Elections Clause, art.

       I, § 10, the Equal Protection Clause, art. I, § 19, and the Freedom of Speech and

       Assembly Clauses, art. I, §§ 12, 14. Plaintiffs sought a declaratory judgment, a

       permanent injunction against the use of the 2021 Maps, and the creation and

       implementation of new, constitutionally compliant maps.

¶ 12          Plaintiffs’ cases were consolidated and assigned to a three-judge panel of the

       Superior Court, Wake County, pursuant to N.C.G.S. § 1-267.1 and Rule 42 of the

       North Carolina Rules of Civil Procedure.3 On 15 December 2021, the trial court

       granted Plaintiff Common Cause’s motion to intervene in the consolidated case. In

       response to Plaintiffs’ claims, Legislative Defendants asserted, inter alia, that the

       only limitations on redistricting legislation are those expressly found in article II,

       sections 2, 3, 4, and 5 of the North Carolina Constitution, and that Plaintiffs’ claims

       were nonjusticiable.

¶ 13          From late December 2021 to early January 2022, the trial court conducted an

       expedited and extensive discovery and trial process. Plaintiffs and Legislative

       Defendants submitted evidence from several expert witnesses and accompanying



              3 We take a moment of privilege to express the Court’s gratitude to the panel for their
       diligent service to the state in this case: Judge A. Graham Shirley, Judge Nathaniel J.
       Poovey, and Judge Dawn M. Layton.

                                                    -8-
                                          HARPER V. HALL

                                            2022-NCSC-121

                                          Opinion of the Court



       reports regarding the 2021 Maps.

¶ 14         On 11 January 2022, the trial court issued its final judgment. Therein, the trial

       court found that all three of the 2021 Maps indeed constituted extreme partisan

       outliers that were the product of intentional, pro-Republican redistricting at the

       subordination of traditional, neutral redistricting principles. However, the trial court

       concluded that claims of partisan gerrymandering present purely political questions

       that are nonjusticiable under the North Carolina Constitution. Accordingly, the trial

       court held that the 2021 Maps were not unconstitutional and denied Plaintiffs’

       requests for declaratory and injunctive relief. Plaintiffs appealed to this Court from

       the trial court’s judgment.

¶ 15         In February 2022, this Court reversed.4 Harper, ¶ 223. The Court concluded

       that partisan gerrymandering claims are justiciable under the North Carolina

       Constitution, that our Constitution’s Declaration of Rights enshrines the

       fundamental right to vote on equal terms, and that the 2021 Maps violated that right.

       Id. ¶¶ 7, 94.

¶ 16         First, the Court addressed Plaintiffs’ standing. Id. ¶ 95. The Court noted that

       in accordance with Committee to Elect Dan Forest v. Employees Political Action

       Committee, 376 N.C. 558, 2021-NCSC-6, “direct constitutional challenges to statutes




             4 On 4 February 2022, the Court issued a preliminary order. On 14 February 2022,
       the Court issued its subsequent full opinion.

                                                  -9-
                                           HARPER V. HALL

                                            2022-NCSC-121

                                          Opinion of the Court



       or other acts of government . . . require only the requisite concrete adverseness which

       sharpens the presentation of issues upon which the court so largely depends for

       illumination of difficult constitutional questions.” Harper, ¶ 96 (cleaned up). Here,

       the Court determined that the parties’ allegations of the violation of their legal rights,

       even if widely shared with others, were sufficient to show such concrete adverseness.

       Id. The Court thus concluded that each individual and organizational plaintiff met

       the requirements for legal standing under our Constitution. Id. ¶ 99.

¶ 17         Second, the Court addressed justiciability. Id. ¶ 100. The Court noted that

       “simply because the Supreme Court [of the United States] has concluded partisan

       gerrymandering claims are nonjusticiable in federal courts, it does not follow that

       they are nonjusticiable in North Carolina courts.” Id. ¶ 110 (emphasis added) (citing

       Rucho v. Common Cause, 139 S. Ct. 2484, 2507 (2019)). Further, “the mere fact that

       responsibility for reapportionment is committed to the General Assembly does not

       mean that the General Assembly’s decisions in carrying out its responsibility are fully

       immunized from any judicial review.” Id. ¶ 115. Rather, the General Assembly’s

       reapportionment power is subject to constitutional limitations, including compliance

       with the fundamental rights enshrined in the Declaration of Rights. Id. ¶ 119.

¶ 18         Then, the Court considered whether partisan gerrymandering violates those

       rights. Id. ¶ 121. After surveying the history of our Declaration of Rights generally,

       id. ¶¶ 122–32, the Court considered each pertinent clause in turn. First, the Court


                                                 -10-
                                            HARPER V. HALL

                                             2022-NCSC-121

                                           Opinion of the Court



       concluded that partisan gerrymandering “is cognizable under the free elections clause

       because it can prevent elections from reflecting the will of the people impartially and

       . . . diminish[ ] or dilut[e] voting power on the basis of partisan affiliation.” Id. ¶ 141;

       N.C. Const. art. I, § 10. Second, the Court concluded that partisan gerrymandering is

       cognizable under the equal protection clause because it “diminishes or dilutes a

       voter’s opportunity to aggregate with likeminded voters to elect a governing

       majority[,]” thus “infring[ing] upon that voter’s fundamental rights to vote on equal

       terms and to substantially equal voting power.” Id. ¶ 150; N.C. Const. art. I, § 19.

       Third, the Court concluded that partisan gerrymandering is cognizable under the free

       speech and freedom of assembly clauses because it imposes a burden on the

       fundamental right to equal voting power based on political viewpoint. Id. ¶ 157.

¶ 19          The Court summarized the intersection of the Declaration of Rights and

       partisan gerrymandering, emphasizing that together, the fundamental principles of

       equality and popular sovereignty “reflect the democratic theory of our constitutional

       system: the principle of political equality.” Id. ¶ 158. In order to realize this principle,

                     the channeling of “political power” from the people to their
                     representatives in government through the democratic
                     processes envisioned by our constitutional system must be
                     done on equal terms. If through state action the ruling
                     party chokes off the channels of political change on an
                     unequal basis, then government ceases to “derive[ ]” its
                     power from the people or to be “founded upon their will
                     only,” and the principle of political equality that is
                     fundamental to our Declaration of Rights and our
                     constitutionally enacted represented system of government

                                                  -11-
                                          HARPER V. HALL

                                           2022-NCSC-121

                                         Opinion of the Court



                    is violated.

       Id. Accordingly, “[t]o comply with the constitutional limitations contained in the

       Declaration of Rights which are applicable to redistricting plans, the General

       Assembly must not diminish or dilute on the basis of partisan affiliation any

       individual’s vote.” Id. ¶ 160. Therefore, “when a districting plan systematically makes

       it harder for individuals [of one party] to elect a governing majority than individuals

       in a favored party of equal size[,] the General Assembly deprives on the basis of

       partisan affiliation a voter of his or her right to equal voting power.” Id. “[S]uch a

       plan is subject to strict scrutiny and is unconstitutional unless the General Assembly

       can demonstrate that the plan is narrowly tailored to advance a compelling

       governmental interest.” Id. ¶ 161 (cleaned up).

¶ 20         The Court also noted various ways to measure partisan vote dilution. The

       Court explained that partisan vote dilution

                    can be measured either by comparing the number of
                    representatives that a group of voters of one partisan
                    affiliation can plausibly elect with the number of
                    representatives that a group of voters of the same size of
                    another partisan affiliation can plausibly elect, or by
                    comparing the relative chances of voters from each party
                    electing a supermajority or majority of representatives
                    under various possible electoral conditions.

       Id. However, the Court did “not believe it prudent or necessary to . . . identify an

       exhaustive list of metrics or precise mathematical thresholds which conclusively

       demonstrate or disprove the existence of an unconstitutional partisan gerrymander.”

                                                -12-
                                           HARPER V. HALL

                                            2022-NCSC-121

                                          Opinion of the Court



       Id. ¶ 163 Rather, the Court observed that

                    as the trial court’s findings of fact indicate[d], there are
                    multiple reliable ways of demonstrating the existence of an
                    unconstitutional partisan gerrymander. In particular,
                    mean-median difference analysis; efficiency gap analysis;
                    close-votes, close-seats analysis; and partisan symmetry
                    analysis may be useful in assessing whether the mapmaker
                    adhered to traditional neutral districting criteria and
                    whether a meaningful partisan skew necessarily results
                    from North Carolina’s unique political geography. If some
                    combination of these metrics demonstrates there is a
                    significant likelihood that the districting plan will give the
                    voters of all political parties substantially equal
                    opportunity to translate votes into seats across the plan,
                    then the plan is presumptively constitutional.

       Id. While the Court identified “a mean-median difference of 1% or less” and an

       efficiency gap of 7% or less as potential “threshold[s] [for] a presumption of

       constitutionality . . . absent other evidence,” we emphasized that ultimately “[w]hat

       matters here, as in the one-person, one-vote context, is that each voter’s vote carries

       roughly the same weight when drawing a redistricting plan that translates votes into

       seats in a legislative body.” Id. ¶¶ 166, 167, 169.

¶ 21         The Court then held that “[o]nce a plaintiff shows that a map infringes on their

       fundamental right to equal voting power . . . or that it imposes a burden on that right

       based on their views[,] . . . the map is subject to strict scrutiny and is presumptively

       unconstitutional.” Id. ¶ 170. At that point, the government must demonstrate that

       the plan is nevertheless necessary to promote a compelling governmental interest. Id.

¶ 22         The Court then applied this constitutional standard to the 2021 Maps. Id. ¶¶

                                                 -13-
                                          HARPER V. HALL

                                            2022-NCSC-121

                                          Opinion of the Court



       178–213. Based on the trial court’s extensive factual findings, the Court determined

       that all three of the 2021 Maps constituted partisan gerrymanders in violation of the

       North Carolina Constitution’s Declaration of Rights. Id. Because Legislative

       Defendants failed to show that the 2021 Maps were nevertheless narrowly tailored to

       a compelling governmental interest, the Court concluded that each of the plans failed

       strict scrutiny. Id. ¶¶ 195 (Congressional Map), 205 (State House Map), 213 (State

       Senate Map).

¶ 23         Finally, the Court addressed the General Assembly’s compliance with

       Stephenson requirements regarding racially polarized voting. Id. ¶¶ 214–16. The

       Court concluded that compliance with article I, sections 3 and 5, and article II,

       sections 3 and 5 of our Constitution “requires the General Assembly to conduct

       racially polarized voting analysis within their decennial redistricting process in order

       to assess whether any steps must be taken to avoid the dilution of minority voting

       strength.” Id. ¶ 216.

¶ 24         In compliance with N.C.G.S. § 120-2.4(a), the Court then remanded the case to

       the trial court “to oversee the redrawing of the maps by the General Assembly or, if

       necessary, by the court.” Id. ¶ 223. In so doing, the Court ordered that “the General

       Assembly shall now have the opportunity to submit new congressional and state

       legislative districting plans that satisfy all provisions of the North Carolina

       Constitution.” Id. The Court concluded by noting its “sincere hope . . . that these new


                                                 -14-
                                             HARPER V. HALL

                                              2022-NCSC-121

                                            Opinion of the Court



       maps ensure that the channeling of ‘political power’ from the people to their

       representatives in government through elections . . . is done on equal terms so that

       ours is a ‘government of right’ that ‘originates from the people’ and speaks with their

       voice.” Id.

          B. Remedial Phase: Remedial Plans and Trial Court’s Remedial Order

¶ 25          Thus began the remedial phase of this case. On 16 February 2022, the trial

       court issued an order appointing three former North Carolina jurists—Justice Robert

       F. Orr (ret.), Justice Robert H. Edmunds Jr. (ret.), and Judge Thomas W. Ross (ret.)—

       to serve as Special Masters.5 The Special Masters’ task was twofold. First, they

       assisted the trial court in reviewing the parties’ proposed remedial plans via a written

       report. Second, they were to assist the trial court in developing an alternative,

       constitutionally compliant remedial plan in the event that the General Assembly’s

       proposed remedial plan fell short.

¶ 26          To assist in these tasks, the Special Masters were authorized to hire advisors

       (Special Masters’ Advisors). They hired Dr. Bernard Grofman, Dr. Tyler Jarvis, Dr.

       Eric McGhee, and Dr. Samuel Wang.

¶ 27          On 18 February 2022, Legislative Defendants timely submitted their Remedial

       Plans to the trial court. These included the Remedial Congressional Plan (RCP),




              5 We take a moment of privilege to express the Court’s gratitude to the Special Masters
       for their diligent service to the state in this case.

                                                   -15-
                                          HARPER V. HALL

                                           2022-NCSC-121

                                         Opinion of the Court



       Remedial House Plan (RHP), and Remedial Senate Plan (RSP).

¶ 28         On 21 February 2022, Legislative Defendants filed a motion to disqualify two

       of the Special Masters’ Advisors, Dr. Wang and Dr. Jarvis, because they had engaged

       in prohibited ex parte communications with Plaintiffs’ experts.

¶ 29         On 21 February 2022, Plaintiffs timely submitted their comments and

       objections to Legislative Defendants’ Remedial Plans. NCLCV Plaintiffs objected to

       the RCP and RSP. NCLCV Plaintiffs did not specifically object to the RHP, but

       instead requested that the trial court conduct its own analysis of the RHP. Harper

       Plaintiffs objected to the RCP and RSP but did not object to the RHP. Plaintiff

       Common Cause generally objected to all three Remedial Plans, and specifically

       contended that House District 10 of the RHP and Senate District 4 of the RSP must

       be redrawn.

¶ 30         Thereafter, the Special Masters’ Advisors submitted their analysis of each of

       the proposed remedial plans. Because this analysis served as the foundational

       evidence for the Special Masters’ and trial court’s subsequent findings of fact, we

       briefly summarize this evidence here.

¶ 31         RCP Analysis. Dr. Grofman determined that the RCP “creates a distribution

       of voting strength across districts that is very lopsidedly Republican.” He determined

       that “[b]ecause they all point in the same direction, the political effects statistical

       indicators of partisan gerrymandering strongly suggest the conclusion that this


                                                -16-
                                          HARPER V. HALL

                                           2022-NCSC-121

                                         Opinion of the Court



       congressional map should be viewed as a pro-Republican gerrymander.” He

       determined that the RCP yielded an efficiency gap of 6.37% but noted that that this

       was “not . . . proof that there is no vote dilution” because, based on other measures,

       “legislative map drawers have apparently sought to draw a congressional map that

       just narrowly pass[es] a supposed threshold test for partisan gerrymandering.”

¶ 32         Dr. McGhee determined that the RCP yielded an efficiency gap of 6.4%, a

       mean-median difference of 1.1%, a partisan asymmetry of 4.9%, and a declination

       metric of 0.14, all favoring Republicans. He noted that “[t]he values with incumbency

       factored in all lean more Republican . . . , and this incumbency effect is greater than

       it was in the [2021] enacted plan.” Relatively, he noted that while the RCP shows

       improvement from the 2021 enacted plan on several measures of partisan symmetry,

       it is “clearly worse” than the remedial congressional plans proposed by Plaintiffs.

¶ 33         Dr. Wang determined that the RCP yields an average efficiency gap of 6.8%

       and an average mean-median difference of 1.2%, both favoring Republicans. He

       determined that in nine out of ten sample elections, “Republicans won more seats

       than the Democrats with the same vote share.” “Averaging across all 10 elections, the

       advantage was 1.7 more seats for Republicans, or 12% of the 14-seat Congressional

       delegation.”

¶ 34         Finally, Dr. Jarvis determined that the RCP “consistently favors Republicans”

       across all applicable measures. He determined that the RCP yields an efficiency gap


                                                -17-
                                           HARPER V. HALL

                                            2022-NCSC-121

                                          Opinion of the Court



       of 8.8%, a mean-median difference of 0.9%, a partisan bias of 5.2%, and a declination

       metric of 11.6%, all favoring Republicans.

¶ 35         RHP Analysis. Dr. Grofman determined that although the RHP “creates a

       distribution of voting strength across districts that is very lopsidedly Republican,” it

       “is genuinely far more competitive than either of the other two legislatively proposed

       maps.” He observed that under the RHP, “unlike the other maps, the Democrats do

       not have to win all of the competitive seats to win a majority in the House. Moreover,

       unlike the [RCP and RSP], . . . the competitive seats [in the RHP] are substantially

       Democrat in directionality.” He further noted that

                    quit[e] important in judging the constitutionality of this
                    map in the full context are the facts that: (a) the Harper
                    plaintiffs have not chosen to offer an alternative [RHP] but
                    are apparently content to see the legislative map
                    implemented by the Court, (b) the map was passed by a
                    clear bipartisan consensus in the legislature, including
                    members of the legislature who belong to particular
                    minority communities, and (c) that while it still is further
                    from being non-dilutive than the NCLCV [RHP]
                    alternative, it is far closer to Plaintiffs’ map than it is to
                    the rejected [2021] enacted NC House map.

       He determined that while the RHP’s efficiency gap “remains in a pro-Republican

       direction,” it is “at the low level of 2.72[%].”In considering “the totality of the

       circumstances . . . and recognizing that this map is still not ideal (nor need it be),” he

       concluded that the RHP “simply lacks the same clear indicia of egregious bias found

       in the previously rejected maps and still found . . . in the [RCP] and [RSP].”


                                                 -18-
                                         HARPER V. HALL

                                          2022-NCSC-121

                                        Opinion of the Court



¶ 36         Dr. McGhee likewise determined that the RHP “still favors Republicans when

       all seats are open, but substantially less [than the 2021 congressional map].” He

       determined that the RHP yields an efficiency gap of 3.0%, a mean-median difference

       of 1.4%, a partisan asymmetry of 2.9%, and a declination metric of 0.16, all favoring

       Republicans. Dr. McGhee concluded that the RHP “still favors Republicans: the party

       would likely hold about 64 of 120 seats with half the vote, and it would take the

       Democrats somewhere close to 52% of the vote to bring that number down to 60.”

       Relatively, he determined that the RHP “is very similar to” NCLCV Plaintiffs’

       proposed remedial house map on metrics of partisan symmetry, that it “do[es] a

       reasonably good job of respecting traditional geographic principles,” and that it

       reflects “very similar compactness” as Plaintiffs’ proposed remedial House map. He

       concluded that the RHP’s partisan symmetry is “closer [to NCLCV’s proposed

       remedial plan] than was the case for either the [RSP] or the [RCP],” noting that the

       NCLCV Plaintiffs’ plan is only “a little better.” He concluded that this “relatively

       marginal improvement hints that it may be difficult to do better while still abiding

       by other constraints.”

¶ 37         Dr. Wang determined that the RHP favors Republicans in all six metrics

       evaluated: seat partisan asymmetry, mean-median difference, partisan bias, lopsided

       wins, declination angle, and efficiency gap. Specifically, he determined that the RHP

       yielded an efficiency gap of 3.1%, a mean-median difference of 0.9%, a partisan


                                               -19-
                                           HARPER V. HALL

                                            2022-NCSC-121

                                          Opinion of the Court



       asymmetry of 7.2 seats, and a declination angle of 4.5 degrees.

¶ 38         Finally, Dr. Jarvis determined that the RHP “appear[s] to be mostly typical in

       terms of the number of seats won.” He determined that the RHP yields an efficiency

       gap of 2.7%, a mean-median difference of 1.5%, an average partisan bias of 2.7%, and

       a declination metric of 5.7%.

¶ 39         RSP Analysis. Dr. Grofman determined that the RSP “creates a distribution

       of voting strength across districts that is very lopsidedly Republican.” He determined

       the RSP’s vote bias indicates “a substantial pro-Republican bias” in which a statewide

       majority of Republican voters would be able to win a majority of the seats while “only

       a win by considerably more than 50% of the statewide vote can yield the Democrats

       a majority of the seats.” He determined that “[b]ecause they all point in the same

       direction, the political effects statistical indicators of partisan gerrymandering argue

       for the conclusion that th[e] [RSP] should be viewed as a pro-Republican

       gerrymander.” He concluded that “the dilutive effects of th[e] RSP] . . . are still . . .

       quite substantial.”

¶ 40         Dr. McGhee determined that the RSP “still favors Republicans when all seats

       are open.” He concluded that the RSP yields an efficiency gap of 4.8%, a mean-median

       difference of 2.2%, a partisan asymmetry of 4.8%, and a declination metric of 0.20, all

       favoring Republicans. He observed that “[t]he [efficiency gap] value now clearly falls

       below the commonly identified threshold of 7%, though the [mean-median difference]


                                                 -20-
                                          HARPER V. HALL

                                           2022-NCSC-121

                                         Opinion of the Court



       value falls well above the 1% number cited by Legislative Defendants.” He

       determined that “[a]ll the metric values for both the open seat and incumbency

       scenarios are more than 50% likely to favor Republicans throughout the decade.” He

       concluded that

                    the [mean-median difference] and [partisan symmetry]
                    metrics, which are more relevant for a state legislative plan
                    because they connect directly to control of the chamber,
                    suggest that in a tied election Republicans would still hold
                    27 or 28 [of 50 total] seats, and that Democrats would need
                    to win as much as 53 percent of the vote to claim 25 seats.
                    The odds are about three to one that Republicans would
                    maintain this advantage throughout the decade.

       Relatively, Dr. McGhee observed that the Republican advantage within Plaintiffs’

       proposed RSP “is often less than half the size of the same advantage in the Legislative

       Defendants’ [RSP].” “This suggests that there is nothing foreordained about the

       advantages in the Legislative Defendants’ plan.”

¶ 41         Dr. Wang determined that the RSP favors Republicans in all six metrics

       evaluated: seat partisan asymmetry, mean-median difference, partisan bias, lopsided

       wins, declination angle, and efficiency gap. Specifically, he determined that the RSP

       yields an efficiency gap of 2.2%, a mean-median difference of 0.8%, and an average

       partisan asymmetry of 2.1 seats, all favoring Republicans.

¶ 42         Finally, Dr. Jarvis determined that analysis of the RSP reveals that it “is often

       a significant outlier in favor of the Republicans.” He determined that the RSP yields

       an efficiency gap of 4.0%, a mean-median difference of 1.4%, an average partisan bias

                                                -21-
                                          HARPER V. HALL

                                           2022-NCSC-121

                                         Opinion of the Court



       of 4.0%, and a declination metric of 7.0%.

¶ 43         Based upon this evidence, the Special Masters submitted their report to the

       trial court on 23 February 2022 (Special Masters’ Report). As an initial matter, the

       Special Masters addressed Legislative Defendants’ motion to disqualify Drs. Wang

       and Jarvis. While the Special Masters “acknowledge[d] the technical breach of th[e]

       [c]ourt’s mandate that no ex parte communication occur between parties and non-

       parties,” they “respectfully recommend[ed] that the [c]ourt deny the motion.” Denial

       was proper, the Special Masters contended, because: (1) the communications were not

       made in bad faith; (2) the communications were solely for the purpose of proceeding

       as quickly as possible; (3) the information sought was all publicly available; and (4)

       the analysis provided by Drs. Wang and Jarvis, though helpful, was not

       determinative in any of the Special Masters’ recommendations.

¶ 44         Next, the Special Masters recommended that the trial court approve the RHP

       and RSP but reject the RCP.

¶ 45         Regarding the RHP, the Special Masters’ Report stated as follows:

                    The advisors as well as the experts of the parties (“experts”)
                    all found the efficiency gap of the proposed [RHP] to be less
                    than 7%. The majority of the advisors and experts found
                    the mean-median difference of the proposed [RHP] to be
                    less than 1%. In addition to these facts, the Special Masters
                    considered the findings of the advisors on the partisan
                    symmetry analysis, the declination metrics, and their
                    opinions on partisan bias and evidence of partisan
                    gerrymandering. Considering all of this information as
                    well as the totality of the circumstances, the Special

                                                -22-
                                  HARPER V. HALL

                                    2022-NCSC-121

                                  Opinion of the Court



             Masters conclude under the metrics identified by the North
             Carolina Supreme Court that the proposed [RHP] meets
             the test of presumptive constitutionality. Further the
             Special Masters did not find substantial evidence to
             overcome the presumption of constitutionality and
             recommend to the trial court that it give appropriate
             deference to the General Assembly and uphold the
             constitutionality of the [RHP].

¶ 46   Similarly, regarding the RSP, the Special Masters’ Report stated as follows:

             All of advisors and experts found the efficiency gap of the
             proposed [RSP] to be less than 7%. The majority of the
             advisors and experts found the mean-median difference of
             the proposed [RSP] to be less than 1%. In addition to these
             facts, the Special Masters considered the findings of the
             advisors on the partisan symmetry analysis, the
             declination metrics, and their opinions on partisan bias
             and evidence of partisan gerrymandering. Considering all
             of this information as well as the totality of the
             circumstances, the Special Masters conclude under the
             metrics identified by the North Carolina Supreme Court
             [that] the [RSP] meets the test of presumptive
             constitutionality. Further the Special Masters did not find
             substantial evidence to overcome the presumption of
             constitutionality and recommend to the trial court that it
             give appropriate deference to the General Assembly and
             uphold the constitutionality of the [RSP].

¶ 47   Regarding the RCP, however, the Special Masters’ Report stated as follows:

             Unlike the proposed [RHP] and [RSP], there is substantial
             evidence from the findings of the advisors that the
             proposed congressional plan has an efficiency gap above 7%
             and a mean-median difference of greater than 1%. The
             Special Masters considered this evidence along with the
             advisors’ findings on the partisan symmetry analysis and
             the declination metrics. There is disagreement among the
             parties as to whether the proposed [RCP] meets the
             presumptively constitutional thresholds suggested by the

                                         -23-
                                          HARPER V. HALL

                                            2022-NCSC-121

                                         Opinion of the Court



                    Supreme Court. The Special Masters, considering the
                    reports of their advisors and the experts of the parties
                    while giving appropriate deference to the General
                    Assembly, are of the opinion that the proposed [RCP] fails
                    to meet the threshold of constitutionality and recommend
                    that the [t]rial [c]ourt reject the proposed [RCP] as being
                    unconstitutional.

¶ 48         As instructed, the Special Masters therefore submitted to the trial court “a

       modified version of the proposed [RCP] submitted by Legislative Defendants.”

       (Modified RCP). The Report stated that “[i]t is [the Special Masters’] opinion that the

       [Modified RCP] satisfies the requirements of the Supreme Court.” Specifically, the

       Special Masters noted that because

                    the Constitution of North Carolina provides that the
                    General Assembly has the responsibility of redistricting,
                    [they] focused on the [RCP] submitted by the Legislative
                    Defendants. On that basis, the Special Masters worked
                    solely with [Advisor] Dr. Bernard Grofman and his
                    assistant to amend the Legislative Defendants’ plan to
                    enhance its consistency with the opinion of the Supreme
                    Court of North Carolina, the Constitutions of the United
                    States and of North Carolina, and the expressed will of the
                    General Assembly.

       The Special Masters then determined that

                    the [M]odified [RCP] recommended for adoption to the
                    [t]rial [c]ourt achieves the partisan fairness and
                    “substantially equal voting power” required by the
                    Supreme Court of North Carolina without diluting votes
                    under the Voting Rights Act while maintaining the number
                    of county splits, retaining equal populations, compactness,
                    and contiguity, as well as respecting municipal boundaries.
                    Dr. Grofman’s analysis of the [M]odified [RCP]
                    recommended by the Special Masters indicates that the

                                                -24-
                                          HARPER V. HALL

                                            2022-NCSC-121

                                          Opinion of the Court



                    plan has an efficiency gap of 0.63%, a mean-median
                    difference of 0.69%, seat bias of 0.28%, and vote bias of
                    0.10%. According to Dr. Grofman, “this is the most non-
                    dilutive plan in partisan terms of any map that has been
                    submitted to the [c]ourt.”

                    Accordingly, the Special Masters recommend[ed] to the
                    [t]rial [c]ourt that it order the State of North Carolina to
                    utilize the [M]odified [RCP] prepared by the Special
                    Masters in the 2022 Congressional election.

¶ 49         On 23 February 2022, the trial court issued its subsequent remedial order. In

       alignment with the recommendations of the Special Masters, the trial court approved

       Legislative Defendants’ RHP and RSP but rejected their RCP and implemented the

       Special Masters’ Modified RCP.

¶ 50         First, the trial court summarized the General Assembly’s remedial process.

       The trial court noted that in addition to the traditional neutral redistricting criteria

       considered in the creation of the 2021 Maps, the General Assembly intentionally used

       partisan election data in the creation of the Remedial Plans in compliance with this

       Court’s remedial order. The trial court further noted that “[t]he General Assembly

       conducted an abbreviated racially polarized voting (“RPV”) analysis to determine

       whether racially polarized voting is legally sufficient in any area of the state such

       that Section 2 of the Voting Rights Act requires the drawing of a district to avoid

       diluting the voting strength of African American voters during the remedial process.”

       The trial court subsequently found “that the General Assembly satisfied the directive

       in the Supreme Court Remedial Order to determine whether the drawing of a district

                                                 -25-
                                          HARPER V. HALL

                                           2022-NCSC-121

                                         Opinion of the Court



       in an area of the state is required to comply with Section 2 of the Voting Rights Act.”

¶ 51         The trial court then summarized the Special Masters’ Report. The trial court

       found that while “[t]he Special Masters’ findings demonstrate that the [RHP] and

       [RSP] meet the requirements of the Supreme Court’s Remedial Order and full

       opinion[,] . . . [t]he Special Masters’ findings demonstrate that the [RCP] does not

       meet [those] requirements.” The trial court then “adopt[ed] in full the findings of the

       Special Masters.”

¶ 52         The   trial court went on to review each of Legislative Defendants’ Remedial

       Plans. First, the court assessed the RCP. The trial court observed that the RCP

       passed both chambers of the General Assembly by a strict party-line vote, with

       Republicans voting for and Democrats voting against. Assessing the partisanship of

       the RCP, the trial court observed that “[t]he Supreme Court Remedial Order stated

       that a combination of different methods could be used to evaluate the partisan

       fairness of a districting plan; of those methods, the General Assembly used the ‘mean-

       median’ test and the ‘efficiency gap’ test to analyze the partisan fairness of the

       Remedial Plans.” The trial court then found, based upon “the analysis performed by

       the Special Masters and their advisors, that the [RCP] is not satisfactorily within the

       statistical ranges set forth in the Supreme Court’s full opinion. See Harper v. Hall,

       2022-NCSC-17, ¶ 166 (mean-median difference of 1% or less) and ¶ 167 (efficiency

       gap less than 7%).” The trial court further determined “that the partisan skew in the


                                                -26-
                                           HARPER V. HALL

                                            2022-NCSC-121

                                          Opinion of the Court



       [RCP] is not explained by the political geography of North Carolina.”

¶ 53         Second, the trial court addressed the RSP. The court noted that the plan passed

       both chambers of the General Assembly by a strict party-line vote, with Republicans

       voting for and Democrats voting against. The court subsequently found, based upon

       “the analysis performed by the Special Masters and their advisors, that the [RSP] is

       satisfactorily within the statistical ranges set forth in the Supreme Court’s full

       opinion. See Harper v. Hall, 2022-NCSC-17, ¶ 166 (mean-median difference of 1% or

       less) and ¶ 167 (efficiency gap less than 7%).” The court found that “to the extent

       there remains a partisan skew in the [RSP], that partisan skew is explained by the

       political geography of North Carolina.” The court determined that “the measures

       taken by the General Assembly for the purposes of incumbency protection in the

       [RSP] are consistent with the equal voting power requirements of the North Carolina

       Constitution” and that “the General Assembly did not subordinate traditional neutral

       districting criteria to partisan criteria or considerations in the [RSP].”

¶ 54         Third, the trial court addressed the RHP. The court noted that six amendments

       to the plan were offered by Democratic Representatives and passed, and the RHP

       then proceeded to pass the House by a vote of 115-5 and pass the Senate by a vote of

       41-3. The court observed that “[t]he ‘aye’ votes in the House and Senate were by

       members of both political parties[,]” while “[t]he ‘no’ votes in the House and Senate

       were solely by members of the Democratic Party.” Regarding the RHP’s use of


                                                 -27-
                                           HARPER V. HALL

                                            2022-NCSC-121

                                          Opinion of the Court



       partisanship, the court found, based upon and confirmed by “the analysis performed

       by the Special Masters and their advisors, that the [RHP] [is] satisfactorily within

       the statistical ranges set forth in the Supreme Court’s full opinion. See Harper v.

       Hall, 2022-NCSC-17, ¶ 166 (mean-median difference of 1% or less) and ¶ 167

       (efficiency gap less than 7%).” The court found that “to the extent there remains a

       partisan skew in the [RHP], that partisan skew is explained by the political

       geography of North Carolina.” The court determined that “the measures taken by the

       General Assembly for the purposes of incumbency protection in the [RHP] are

       consistent with the equal voting power requirements of the North Carolina

       Constitution” and that “the General Assembly did not subordinate traditional neutral

       districting criteria to partisan criteria or considerations in the [RHP].”

¶ 55         Next, the trial court considered the proposed alternative remedial plans.

       Because the court was “satisfied with the [RHP] and [RSP], [it] did not need to

       consider an alternative plan” for those maps. In accordance with N.C.G.S. § 120-

       2.4(a1), the trial court ordered the use of the Special Masters’ “interim districting

       plan for the 2022 North Carolina Congressional election that differs from the [RCP]

       to the extent necessary to remedy the defects identified by the [c]ourt.” The trial court

       determined that the Modified RCP “was developed in an appropriate fashion, is

       consistent with N.C.G.S. § 120-2.4(a1), and is consistent with the North Carolina

       Constitution and the Supreme Court’s full opinion.” (Footnote omitted).


                                                 -28-
                                          HARPER V. HALL

                                            2022-NCSC-121

                                          Opinion of the Court



¶ 56         Based on these factual findings, the trial court then reached its legal

       conclusions. First, the trial court noted this Court’s ruling in Harper that “there are

       multiple reliable ways of demonstrating the existence of an unconstitutional partisan

       gerrymander” and that “[i]f some combination of these metrics demonstrates there is

       a significant likelihood that the districting plan will give the voters of all political

       parties substantially equal opportunity to translate votes into seats across the plan,

       then the plan is presumptively constitutional.” Harper, ¶ 163.

¶ 57         The trial court then specified its legal conclusions regarding the Remedial

       Plans. The trial court concluded that the RSP and RHP “satisf[y] the Supreme Court’s

       standards” and therefore concluded that the RHP and RSP “are presumptively

       constitutional.” The trial court concluded that “no evidence presented to the [c]ourt is

       sufficient to overcome this presumption for the [RSP] and [RHP], and those plans are

       therefore constitutional and will be approved.

¶ 58         However, the trial court “conclude[d] that the [RCP] does not satisfy the

       Supreme Court’s standards.” Accordingly, the court concluded that the RCP “is not

       presumptively constitutional and is therefore subject to strict scrutiny.” The court

       concluded that “[t]he General Assembly has failed to demonstrate that [the RCP] is

       narrowly tailored to a compelling governmental interest, and . . . therefore . . .

       conclude[d] that the [RCP] is unconstitutional.”

¶ 59         Accordingly, the trial court was required to adopt a new, constitutionally


                                                 -29-
                                          HARPER V. HALL

                                           2022-NCSC-121

                                         Opinion of the Court



       compliant congressional plan. “Given that the ultimate authority and directive is

       given to the Legislature to draw redistricting maps,” the trial court declined to adopt

       Plaintiffs’ proposed plans. Instead, it concluded “that the appropriate remedy is to

       modify the [RCP] to bring it into compliance with the Supreme Court’s order. See

       N.C.G.S. § 120-2.4(a1).” The trial court concluded that the Modified RCP “as proposed

       by the Special Masters satisfies the Supreme Court’s standards and should be

       adopted . . . for the 2022 North Carolina Congressional elections.”

¶ 60         Based on these factual findings and legal conclusions, the trial court then

       ordered the following:

                    1. The [RSP] and [RHP] . . . are hereby APPROVED by the
                       [c]ourt.

                    2. The [RCP] . . . is hereby NOT APPROVED by the
                       [c]ourt.

                    3. The [Modified RCP] as recommended by the Special
                       Masters is hereby ADOPTED by the [c]ourt and
                       approved for the 2022 North Carolina Congressional
                       elections.

¶ 61         On 23 February 2022, contemporaneously with its remedial order, the trial

       court issued an order denying Legislative Defendants’ motion to disqualify Drs. Wang

       and Jarvis “for the reasons expressed in the Special Masters’ Report.”

          C. Present Appeal

¶ 62         Following the trial court’s remedial order, all parties appealed to this Court.

       Harper Plaintiffs and NCLCV Plaintiffs appealed the trial court’s acceptance of the

                                                -30-
                                          HARPER V. HALL

                                           2022-NCSC-121

                                         Opinion of the Court



       RSP. Plaintiff Common Cause appealed the trial court’s acceptance of both the RSP

       and RHP and the trial court’s determination that the General Assembly satisfied

       racially polarized voting requirements. Legislative Defendants appealed the trial

       court’s rejection of the RCP. We briefly summarize each party’s arguments in turn.

¶ 63         First, Harper Plaintiffs and NCLCV Plaintiffs argue that the trial court erred

       in approving the RSP. They argue that the evidence shows that the RSP constitutes

       a partisan gerrymander that violates the Harper standard by creating stark partisan

       asymmetry; that is, by failing to give voters of all parties substantially equal

       opportunity to translate votes into seats. They contend that under Harper, individual

       statistical metrics can inform but not replace the determination as to whether a map

       complies with this foundational principle. They assert that the trial court erroneously

       used two statistical measures (mean-median difference and efficiency gap) as a

       substitute for constitutional compliance, and therefore that its approval of the RSP

       must be rejected. Specifically, they contend that two of the trial court’s factual

       findings—those finding that the RSP falls within certain statistical ranges and that

       any remaining partisan skew can be explained by political geography—lack

       competent evidence, and indeed are contrary to the evidence. Approving the trial

       court’s approach, they warn, would greenlight partisan gerrymandering and

       gamesmanship by allowing the General Assembly to create maps that meet certain

       metrics but nevertheless still create stark partisan asymmetry. Finally, they argue


                                                -31-
                                            HARPER V. HALL

                                              2022-NCSC-121

                                            Opinion of the Court



       that after rejecting the RSP, this Court should ensure that lawful maps endure by

       ordering that a new remedial map be adopted not just for this year, but until the next

       redistricting cycle following the 2030 census. This result is required, they assert,

       based on the prohibition against mid-decade redistricting within article II, sections 3

       and 5 of the North Carolina Constitution.6

¶ 64          Second, Plaintiff Common Cause argues that the trial court failed to evaluate

       whether the RHP and RSP comport with all constitutional requirements by failing to

       fully consider evidence of racially polarized voting. They contend that the RHP and

       RSP dilute the voting strength of Black voters and destroy functioning crossover

       districts in violation of equal protection principles.7 Separately, they argue that both

       the RHP and RSP must be struck down as unconstitutional partisan gerrymanders

       in violation of the Harper standard. They assert that the RHP and RSP deny

       substantially equal voting power, that the trial court’s attribution of the plans’

       partisan bias to political geography is legally and factually erroneous, and that the

       plans therefore must receive and necessarily fail strict scrutiny. Accordingly, they

       argue that this Court should ensure constitutional compliance by adopting Common




              6 In response, Legislative Defendants argue that the trial court’s approval of the RHP
       and RSP should be affirmed and that this Court lacks the authority to adopt an alternative
       remedial plan.
              7 In response, Legislative Defendants argue that the General Assembly properly

       performed RPV analysis, which showed that majority-minority districts are not required to
       comply with Section 2 of the Voting Rights Act.

                                                   -32-
                                          HARPER V. HALL

                                            2022-NCSC-121

                                          Opinion of the Court



       Cause’s proposed remedial maps.

¶ 65         Third, Legislative Defendants argue that the trial court erred in rejecting the

       RCP and adopting the Modified RCP. They contend that the trial court failed to give

       the RCP proper deference accorded to legislative enactments, and that the Special

       Masters’ findings regarding the RCP were clearly erroneous. Further, Legislative

       Defendants argue that the trial court abused its discretion in denying Legislative

       Defendants’ motion to disqualify Special Masters’ Advisors Drs. Wang and Jarvis.

       Accordingly, they assert that this Court should reverse the trial court’s approval of

       the Modified RCP and its denial of their motion to disqualify.8

¶ 66         On 13 July 2022, Legislative Defendants filed with this Court a motion to

       dismiss “the entirety of their portion of” this appeal. Therein, Legislative Defendants

       asserted that dismissal of their own previous appeal was appropriate because the

       Modified RCP “ordered by the trial court is only applicable to the 2022 election, and

       that map will apply to the 2022 election regardless of the outcome of the appeal in

       this Court.” In response, Harper Plaintiffs and NCLCV Plaintiffs opposed Legislative

       Defendants’ motion to dismiss, arguing that the motion constitutes “a transparent

       effort to prevent this Court from addressing important questions—questions that

       Legislative Defendants have erroneously told the U.S. Supreme Court are




             8 In response, Plaintiffs argue that the trial court properly rejected the RCP and
       denied Legislative Defendants’ motion to disqualify.

                                                 -33-
                                          HARPER V. HALL

                                           2022-NCSC-121

                                         Opinion of the Court



       unresolved—about the meaning of North Carolina statutes that authorize North

       Carolina courts to conduct state constitutional review of congressional-districting

       plans, including [N.C.G.S.] §§ 1-267.1(a), 120-2.3, and 120-2.4.”

¶ 67         This case came before this Court for oral argument again on 4 October 2022.

                                         II.   Analysis

¶ 68         Now, this Court must review the alignment of the trial court’s remedial order

       with the foundational principles established in Harper. “When the trial court

       conducts a trial without a jury, the trial court’s findings of fact have the force and

       effect of a jury verdict and are conclusive on appeal if there is competent evidence to

       support them . . . .” Stephenson v. Bartlett, 357 N.C. 301, 309 (2003) (cleaned up). If

       this Court determines “that the findings of fact are supported by the evidence, we

       must then determine whether those findings of fact support the conclusions of law.”

       Id. This Court reviews a trial court’s conclusions of law de novo. Sykes v. Health

       Network Sols., Inc., 372 N.C. 326, 332 (2019). After consideration, we affirm the trial

       court’s rejection of the RCP, affirm the trial court’s approval of the RHP, and reverse

       the trial court’s approval of the RHP. Before reaching these determinations, we must

       address Legislative Defendants’ motion to dismiss this appeal, which we deny.

       Finally, we must also address Plaintiff Common Cause’s equal protection arguments,

       which we reject.




                                                -34-
                                          HARPER V. HALL

                                           2022-NCSC-121

                                         Opinion of the Court



       A. Legislative Defendants’ Motion to Dismiss Appeal

¶ 69         As an initial matter, we must address Legislative Defendants’ motion to

       dismiss their own appeal. Because this motion was raised for the first time in this

       Court, we review it within our own discretion. After consideration, we deny

       Legislative Defendants’ motion.

¶ 70         In essence, Legislative Defendants contend that their appeal should be

       dismissed because its outcome will have limited impact. That is, regardless of

       whether this Court affirms or reverses the portion of the trial court’s order rejecting

       of the RCP and adopting the Modified RCP, the Modified RCP has already been used

       in the November 2022 elections and will ostensibly be replaced before future

       elections. Harper Plaintiffs and NCLCV Plaintiffs, by contrast, contend that

       Legislative Defendants’ motion seeks to “have it both ways” by “arguing about the

       meaning of North Carolina law to the U.S. Supreme Court while simultaneously

       withdrawing any attempts to have this Court address their misinterpretation of state

       statutes and the state constitution.”

¶ 71         Lacking a crystal ball with which to divine Legislative Defendants’ purpose,

       we turn to context. While Legislative Defendants’ motion correctly notes that “2022

       is the only election to which the [Modified RCP] will apply,” that has been true since

       the trial court issued its remedial order adopting the Modified RCP on 23 February

       2022. Since then, Legislative Defendants not only appealed the trial court’s ruling



                                                -35-
                                          HARPER V. HALL

                                           2022-NCSC-121

                                         Opinion of the Court



       regarding the RCP, but have continued to move their appeal forward through motions

       practice throughout the spring and into the summer.

¶ 72         On 30 June 2022, however, the Supreme Court of the United States granted

       Legislative Defendants’ petition for certiorari in Moore v. Harper. cert. granted, 142

       S. Ct. 2901 (2022). There, the Court will consider whether the federal Constitution’s

       Elections Clause prohibits state courts from resolving state constitutional challenges

       to a state legislature’s congressional redistricting plans. Within their petition,

       Legislative Defendants rebut Plaintiffs’ claim that certain state statutes expressly

       authorize state courts to review challenges to congressional redistricting plans for

       compliance with the state Constitution. On 8 July 2022, Plaintiffs each filed a notice

       with this Court noting this development. Legislative Defendants filed their motion to

       dismiss their own appeal in this Court three business days later.

¶ 73         This chronology is impossible to ignore, and indicates that Legislative

       Defendants sought to dismiss their own appeal in order to avoid a ruling by this Court

       that might affect their arguments before the Supreme Court of the United States. In

       any event, this issue is of great significance to the jurisprudence of our state and is

       squarely and properly before this Court through the trial court’s remedial order and

       Legislative Defendants’ subsequent appeal. Accordingly, we deny Legislative

       Defendants’ motion to dismiss.




                                                -36-
                                           HARPER V. HALL

                                            2022-NCSC-121

                                          Opinion of the Court



       B. Harper’s Constitutional Standard

¶ 74          Next, before reviewing the Remedial Plans, we take this opportunity to clarify

       and reaffirm the constitutional standard recognized by this Court in Harper v. Hall,

       380 N.C. 317, 2022-NCSC-17.

¶ 75          Constitutional compliance is not grounded in narrow statistical measures, but

       in broad fundamental rights. Therefore, a trial court reviewing the constitutionality

       of a challenged proposed districting plan must assess whether that plan upholds the

       fundamental right of the people to vote on equal terms and to substantially equal

       voting power. Harper, ¶ 7. This fundamental right “encompasses the opportunity to

       aggregate one’s vote with likeminded citizens to elect a governing majority of elected

       officials who reflect those citizens’ views.” Id. ¶ 160. Put differently, it requires that

       “voters of all political parties [have] substantially equal opportunity to translate votes

       into seats.” Id. ¶ 163.

                     When, on the basis of partisanship, the General Assembly
                     enacts a districting plan that diminishes or dilutes a voter’s
                     opportunity to aggregate with likeminded voters to elect a
                     governing majority―that is, when a districting plan
                     systematically makes it harder for individuals because of
                     their party affiliation to elect a governing majority than
                     individuals in a favored party of equal size―the General
                     Assembly deprives on the basis of partisan affiliation a
                     voter of his or her right to equal voting power.

       Id. ¶ 160.

¶ 76          Although Harper mentions several potential datapoints that may be used in



                                                 -37-
                                           HARPER V. HALL

                                            2022-NCSC-121

                                          Opinion of the Court



       assessing the constitutionality of a proposed districting plan, those measures are not

       substitutes for the ultimate constitutional standard noted above. See id. ¶¶ 165–69.

       That is, a trial court may not simply find that a districting plan meets certain factual,

       statistical measures and therefore dispositively, legally conclude based on those

       measures alone that the plan is constitutionally compliant. Constitutional compliance

       has no magic number. Rather, the trial court may consider certain datapoints within

       its wider consideration of the ultimate legal conclusion: whether the plan upholds the

       fundamental right of the people to vote on equal terms and to substantially equal

       voting power.

¶ 77         This is for good reason. As both Plaintiffs and Legislative Defendants

       recognize, individual datapoints are vulnerable to manipulation and are not

       independently dispositive of whether a map gives all voters a substantially equal

       opportunity to translate votes into seats. Rather, it is only when these metrics and

       record evidence align to “demonstrate[ ] [that] there is a significant likelihood that

       the districting plan will give the voters of all political parties substantially equal

       opportunity to translate votes into seats across the plan” that a challenged plan may

       again be considered presumptively constitutional. Id. ¶ 163.

¶ 78         Contrary to the claims of the dissent, applying this standard, though of course

       imperfect, is not impossible. There are many possible redistricting maps that could

       uphold the fundamental right of all voters to vote on equal terms, just as there are


                                                 -38-
                                           HARPER V. HALL

                                             2022-NCSC-121

                                           Opinion of the Court



       many possible factors that a trial court may consider in assessing the ultimate

       constitutionality of those maps. This is because our constitution speaks in broad

       foundational principles, not narrow statistical calculations. As in other realms, the

       absence of any one dispositive mathematical metric in redistricting does not absolve

       the judiciary of its constitutional duty to interpret and protect the constitutional

       rights of the citizens of our state. See Corum, 330 N.C. at 783 (“It is the state judiciary

       that has the responsibility to protect the state constitutional rights of the citizens . .

       . .”). Indeed, the very history of this case itself reveals that the judiciary, though not

       always in perfect agreement, may meaningfully engage with these principles toward

       the shared goal of ensuring the preservation of constitutional rights and the

       maintenance of our sacred system of democratic governance.

¶ 79          Here, the trial court appears to have leaned very heavily upon its factual

       findings regarding two datapoints, mean-median difference and efficiency gap, in

       reaching its ultimate legal conclusion that the RHP and RSP “satisfy the Supreme

       Court’s standards.”9 However, the trial court also expressly adopted into its factual

       findings the findings within the Special Masters’ Report. That Report, in turn,

       considered within its determination not just these two datapoints, but also “the

       findings of the advisors on the partisan symmetry analysis, the declination metrics, .




              To be clear, the ultimate standard for constitutional compliance originates from the
              9

       fundamental rights enshrined in the Constitution itself, not from this Court.

                                                  -39-
                                           HARPER V. HALL

                                            2022-NCSC-121

                                          Opinion of the Court



       . . their opinions on partisan bias and evidence of partisan gerrymandering[,]” and

       “the totality of the circumstances.” Further, the trial court acknowledged the broader

       constitutional standard at least in passing in its factual findings regarding

       incumbency protection and traditional neutral districting criteria, which noted “the

       equal voting power requirements of the North Carolina Constitution.” In so doing,

       the remedial order indicates that the trial court functionally considered how the

       evidence presented supported or undermined the compliance of the plans with the

       broader constitutional standard, rather than using two datapoints as substitutes for

       constitutional compliance.10 However, we encourage future trial courts considering

       the constitutionality of districting plans to specify how the evidence does or does not

       support the plan’s alignment with the broader constitutional standard of upholding

       the fundamental right to vote on equal terms and avoiding partisan asymmetry, not

       merely where its falls within certain statistical ranges.

       C. Remedial Congressional Plan

¶ 80         With the proper constitutional standard clarified, we must now review the trial

       court’s legal conclusions regarding the constitutionality of the RCP, RHP, and RSP

       in alignment with that standard. We review conclusions of law de novo to determine

       whether they are supported by findings of fact. Stephenson, 357 N.C. at 309; Sykes,




             10 The trial court’s brevity here must also be considered within the context of its
       extremely compressed schedule on remand.

                                                 -40-
                                           HARPER V. HALL

                                            2022-NCSC-121

                                          Opinion of the Court



       372 N.C. at 332. Factual findings are conclusive on appeal if they are supported by

       competent evidence. Stephenson, 357 N.C. at 309. We first address the trial court’s

       rejection of Legislative Defendants’ RCP. After consideration, we affirm.

¶ 81         In Conclusion of Law 7, the trial court “conclude[d] that the [RCP] does not

       satisfy the Supreme Court’s standards” for constitutional compliance. The trial court

       subsequently concluded that “the [RCP] is not presumptively constitutional and is

       therefore subject to strict scrutiny.” The court ultimately concluded that because

       “[t]he General Assembly has failed to demonstrate that the[ ] [RCP] is narrowly

       tailored to a compelling governmental interest, . . . [it] is unconstitutional.”

¶ 82         These conclusions of law are supported by Findings of Fact 28 through 35.

       Therein, the trial court found that the RCP was passed on a strict party-line vote,

       that the RCP “is not satisfactorily within the statistical ranges set forth” in Harper,

       and that “the partisan skew in the [RCP] is not explained by the political geography

       of North Carolina.” Further, the Special Masters’ Report, as expressly adopted in full

       into the trial court’s remedial order, found that “there is substantial evidence from

       the findings of the advisors that the [RCP] has an efficiency gap above 7% and a

       mean-median difference of greater than 1%.” After consideration of this evidence

       “along with the advisors’ findings on the partisan symmetry analysis and the

       declination metrics,” the Special Masters stated their “opinion that the [RCP] fails to

       meet the threshold of constitutionality.” They therefore “recommend[ed] that the


                                                 -41-
                                            HARPER V. HALL

                                              2022-NCSC-121

                                            Opinion of the Court



       [t]rial [c]ourt reject the [RCP] as being unconstitutional.”

¶ 83          These factual findings are supported by competent evidence in the record.

       Specifically, none of the Special Masters’ Advisors determined that the RCP yielded

       both an efficiency gap below 7% and a mean-median difference below 1%. Beyond

       these two measures, the Advisors determined that the RCP reflects stark and durable

       partisan asymmetry, as illustrated by their observations that Republicans would

       consistently win more seats than Democrats with the same share of votes across a

       variety of electoral conditions. More broadly, the Advisors determined that the RCP

       “consistently favors Republicans” across all applicable measures, “creates a

       distribution of voting strength across districts that is very lopsidedly Republican,”

       and “should be viewed as a pro-Republican gerrymander.” Finally, the Advisors

       determined that the RCP created far worse partisan asymmetry than possible

       alternatives.11

¶ 84          Collectively, this evidence amply supports the trial court’s factual findings that

       the RCP does not satisfy constitutional standards. Those factual findings, in turn,

       adequately support the trial court’s subsequent conclusion of law that the RCP must



              11 Of course, because there are any number of potential maps that could satisfy
       constitutional standards, the existence of an alternative plan with greater partisan
       symmetry does not dispositively prove the unconstitutionality of a less symmetrical plan.
       However, as with any other piece of evidence, the existence or absence of an alternative plan
       with significantly greater partisan symmetry—especially one that still honors traditional
       neutral districting criteria—may serve as one datapoint within the trial court’s broader
       constitutional determination.

                                                   -42-
                                           HARPER V. HALL

                                             2022-NCSC-121

                                           Opinion of the Court



       be assessed under, and fails, strict scrutiny. Accordingly, we affirm the trial court

       order’s rejection of the RCP.

¶ 85          Next, we must address the trial court’s subsequent remedy: the adoption of the

       Modified RCP. In Conclusion of Law 8, the trial court stated that “[g]iven the ultimate

       authority and directive is given to the Legislature to draw redistricting maps, we

       conclude that the appropriate remedy is to modify the Legislative [RCP] to bring it

       into compliance with the Supreme Court’s order. See N.C.G.S. § 120-2.4(a1).”

       Subsequently, the court concluded that “[t]he [Modified RCP] as proposed by the

       Special Masters satisfies the Supreme Court’s standards and should be adopted by

       th[e] [c]ourt for the 2022 North Carolina Congressional elections.”

¶ 86          As an initial matter, the trial court is correct: N.C.G.S. § 120-2.4(a1) states, in

       pertinent part, that “[i]n the event the General Assembly does not act to remedy [a

       previously] identified defect[ ] to its [redistricting] plan within th[e] [required] period

       of time, the court may impose an interim districting plan.” N.C.G.S. § 120-2.4(a1)

       (2021). The statute further clarifies that this interim plan “may differ from the

       districting plan enacted by the General Assembly only to the extent necessary to

       remedy any defects identified by the court.” Id. In alignment with its broader

       statutory framework including N.C.G.S. § 1-267.1 (entitled “Three-judge panel for

       actions challenging plans apportioning or redistricting State legislative or

       congressional districts; claims challenging the facial validity of an act of the General


                                                  -43-
                                          HARPER V. HALL

                                           2022-NCSC-121

                                         Opinion of the Court



       Assembly”) and N.C.G.S. § 120-2.3 (entitled “Contents of judgments invalidating

       apportionment or redistricting acts), N.C.G.S. § 120-2.4 expressly authorizes judicial

       review of legislative redistricting plans for state constitutional compliance and

       judicial adoption of modified remedial plans in the event that the General Assembly

       fails to remedy constitutional defects within its own proposed plans. Accordingly, the

       trial court properly complied with N.C.G.S. § 120-2.4(a1) in adopting the Modified

       RCP.

¶ 87          Further, the trial court’s conclusion of law that the Modified RCP satisfies the

       constitutional standard is supported by its findings of fact. These factual findings

       determined that the Modified RCP “was developed in an appropriate fashion, is

       consistent with N.C.G.S. § 120-2.4(a1), and is consistent with the North Carolina

       Constitution and the Supreme Court’s full opinion.” (Footnote omitted). The Special

       Masters’ Report, as expressly adopted in full into the trial court’s remedial order,

       likewise found that the Modified RCP “satisfies the requirements of the Supreme

       Court” and “achieves the partisan fairness and ‘substantially equal voting power’

       required by the Supreme Court of North Carolina.”

¶ 88          These findings of fact are supported by competent evidence. The evidence

       indicates that the Modified RCP “has an efficiency gap of 0.63%, a mean-median

       difference of 0.69%, seat bias of 0.28%, and vote bias of 0.10%.” According to Dr.

       Grofman, “this is the most non-dilutive plan in partisan terms of any map that has


                                                -44-
                                          HARPER V. HALL

                                           2022-NCSC-121

                                         Opinion of the Court



       been submitted to the [c]ourt.” Finally, the evidence indicates that the Modified RCP

       achieves this level of partisan symmetry while still complying with traditional

       neutral districting criteria such as “maintaining the number of county splits,

       retaining equal population, compactness, and contiguity, as well as respecting

       municipal boundaries.”

¶ 89         Collectively, this evidence amply supports the trial court’s factual findings that

       the Modified RCP was developed in an appropriate fashion, is consistent with

       N.C.G.S. § 120-2.4(a1), and meets constitutional standards. Those factual findings,

       in turn, adequately support the trial court’s subsequent conclusion of law that

       adopting the Modified RCP is legally and constitutionally appropriate remedy.

       Accordingly, we affirm the trial court order’s adoption of the Modified RCP.

       D. Remedial House Plan

¶ 90         Second, we address the trial court’s approval of Legislative Defendants’

       Remedial House Plan (RHP). After consideration, we affirm.

¶ 91         In Conclusion of Law 4, the trial court “conclude[d] that the [RHP] satisfies the

       Supreme Court’s standards” for constitutional compliance. It subsequently concluded

       that “the [RHP is] presumptively constitutional” and that because “no evidence

       presented to the [c]ourt is sufficient to overcome this presumption[,] . . . th[e] [RHP

       is] therefore constitutional and will be approved.”

¶ 92         These conclusions of law are supported by Findings of Fact 51 through 63, none



                                                -45-
                                   HARPER V. HALL

                                     2022-NCSC-121

                                   Opinion of the Court



of which have been specifically challenged as unsupported by evidence. Therein, the

trial court found that the RHP was “amended by six amendments offered by

Democratic Representatives” and ultimately passed the House and Senate with

sweeping bipartisan approval. The trial court found, “based upon and confirmed by

the analysis of the Special Masters and their advisors, that the [RHP is] satisfactorily

within the statistical ranges set forth in the Supreme Court’s full opinion.” The court

found that “to the extent there remains a partisan skew in the [RHP], that partisan

skew is explained by the political geography of North Carolina.” Regarding the

General Assembly’s consideration of incumbency protection, the trial court found that

“the measures taken by the General Assembly for the purposes of incumbency

protection in the [RHP] were applied evenhandedly” and “are consistent with the

equal voting power requirements of the North Carolina Constitution.” The trial court

found “that the General Assembly did not subordinate traditional neutral districting

criteria to partisan criteria or considerations in the [RHP].” Further, the Special

Masters’ Report, as expressly adopted in full into the trial court’s remedial order,

found that “[t]he advisors as well as the experts of the parties . . . all found the

efficiency gap of the [RHP] to be less than 7%” and “[t]he majority of the advisors and

experts found the mean-median difference of the [RHP] to be less than 1%.” The

Special Masters determined, based on these facts and “the findings of the advisors on

the partisan symmetry analysis, the declination metrics, and their opinions on


                                          -46-
                                          HARPER V. HALL

                                           2022-NCSC-121

                                         Opinion of the Court



       partisan bias and evidence of partisan gerrymandering,” that “the [RHP] meets the

       test of presumptive constitutionality.”

¶ 93         Moreover, these factual findings are supported by competent evidence. The

       Special Masters’ Advisors determined that the RHP yields an average efficiency gap

       of about 2.88%, an average mean-median difference of about 1.27%, a partisan

       asymmetry of 2.9%, and a declination metric of 0.16. Although the RHP shows some

       Republican bias, the Advisors determined that the RHP “is genuinely far more

       competitive than either of the other two legislatively proposed maps” and “simply

       lacks the same clear indicia of egregious bias found in the previously rejected maps

       and still found . . . in the [RCP] and [RSP].” Dr. Jarvis determined that the RHP

       “appear[s] to be mostly typical in terms of the number of seats won,” and Dr. McGhee

       observed that the RHP’s similarity to the NCLCV proposed plan “hints that it may

       be difficult to do better while still abiding by other constraints.” Contextually, the

       Advisors observed that neither the Harper Plaintiffs nor the NCLCV Plaintiffs

       challenged the RHP on appeal, and that the RHP “was passed by a clear bipartisan

       consensus in the legislature.”

¶ 94         Collectively, this evidence supports the trial court’s factual findings that the

       RHP meets constitutional standards. Those factual findings, in turn, adequately

       support the trial court’s subsequent conclusion of law that the RHP is constitutional

       and should be approved. Accordingly, we affirm the trial court’s order approving the


                                                 -47-
                                           HARPER V. HALL

                                             2022-NCSC-121

                                           Opinion of the Court



       RHP. In accordance with article II section 5(4) of our Constitution, the RHP is now

       “established” under law and therefore “shall remain unaltered until the return of

       another decennial census of population taken by order of Congress.”

       E. Remedial Senate Plan

¶ 95          Third, we address the trial court’s approval of Legislative Defendants’

       Remedial Senate Plan (RSP). After consideration, we reverse.

¶ 96          In Conclusion of Law 3, the trial court “conclude[d] that the [RSP] satisfies the

       Supreme Court’s standards.” It subsequently concluded that “the [RSP is]

       presumptively constitutional,” and that because “no evidence presented to the [c]ourt

       is sufficient to overcome this presumption[,] . . . th[e] [RSP is] therefore constitutional

       and will be approved.”

¶ 97          These conclusions of law are based on Findings of Fact 36 through 50, but,

       unlike for the RHP, are not supported by all of those findings. For instance, Finding

       of Fact 36 found that the RSP kept many of the same county groupings as the

       unconstitutional 2021 Senate plan. Finding of Fact 38 found that the RSP passed

       both chambers of the General Assembly on strict party-line votes. Finding of Fact 39

       found that suggested Senate plans drawn by Democrats were rejected and only “the

       plan proposed by the Republican Redistricting and Election Committee members was

       then put to a vote by the Senate Committee and advanced to the full chamber.”

       Though far from dispositive, these contextual factual findings undermine, rather



                                                  -48-
                                           HARPER V. HALL

                                             2022-NCSC-121

                                           Opinion of the Court



       than support, the trial court’s subsequent conclusion that the RSP meets

       constitutional standards of partisan symmetry. These contrary factual findings, in

       part, distinguish the trial court’s analysis of the RSP from its analysis of the RHP,

¶ 98         Other findings of fact regarding the RSP, though supportive of the trial court’s

       legal conclusions, are expressly challenged by Plaintiffs and, we conclude, are

       unsupported by competent evidence.12 For instance, Finding of Fact 42 found that

       “based upon the analysis performed by the Special Masters and their advisors, . . .

       the [RSP] is satisfactorily within the statistical ranges set forth in the Supreme

       Court’s full opinion.” Finding of Fact 43 found “that to the extent there remains a

       partisan skew in the [RSP], that partisan skew is explained by the political geography

       of North Carolina.” These two findings constitute the keystone of the trial court’s

       factual support for its legal conclusion that the RSP is constitutionally compliant, but

       neither are supported by competent evidence.

¶ 99         First, Finding of Fact 42 is not supported by competent evidence. Far from

       supporting the constitutionality of the RSP, the analysis performed by the Special

       Masters and their Advisors strongly indicates that the RSP reflects “a substantial

       pro-Republican bias” that “should be viewed as a pro-Republican gerrymander” and

       constitutes “a significant outlier in favor of the Republicans.” Statistically, all but one



             12  Because these factual findings are expressly challenged as lacking competent
       evidence, they require a more careful review than findings or conclusions that are more
       generally rebutted or wholly unmentioned.

                                                  -49-
                                           HARPER V. HALL

                                            2022-NCSC-121

                                          Opinion of the Court



        Advisor, Dr. Wang, determined that the RSP yields a mean-median difference of over

        1%, and the average of all four advisors’ mean-median difference calculation is also

        above 1%. Even Dr. Wang concluded that the RSP indicates notable partisan bias in

        all six metrics evaluated. And because the Special Masters expressly noted that Dr.

        Wang’s analysis “was not determinative of any recommendations made by the Special

        Masters to the court,” it is clear that this finding of fact cannot rest on his single

        calculation alone. Further, the evidence indicates the RSP’s durable partisan

        asymmetry is such that “in a tied election Republicans would still hold 27 or 28 seats,

        and that Democrats would need to win as much as 53 percent of the vote to claim 25

        seats.”

¶ 100         Finding of Fact 43 is likewise unsupported by competent evidence. There, the

        trial court found “that to the extent there remains a partisan skew in the [RSP], that

        partisan skew is explained by the political geography of North Carolina.” As an initial

        matter, this finding is an incomplete statement of the requirement established in

        Harper, which stated that a court may use statistical measures in assessing “whether

        a meaningful partisan skew necessarily results from North Carolina’s unique political

        geography.” Harper, ¶ 163 (emphasis added). In any event, the evidence shows the

        opposite. The Advisors specifically determined that alternative remedial Senate

        plans often reflect “less than half the size of the [partisan] advantage in the

        Legislative Defendants’ [RSP],” indicating “that there is nothing foreordained about


                                                 -50-
                                            HARPER V. HALL

                                             2022-NCSC-121

                                           Opinion of the Court



        the advantages in the Legislative Defendants’ plan.” This evidence likewise

        distinguishes the RSP from the RHP, which was found to reflect very similar partisan

        symmetry as alternative plans, thus “hint[ing] that it may be difficult to do better

        while still abiding by [traditional] constraints.” Indeed, when alternative plans reflect

        substantially less partisan asymmetry while adhering equally or better to traditional

        neutral redistricting criteria, it indicates that the more asymmetrical plan is

        necessarily not explained by political geography.

¶ 101         To be clear, none of these datapoints are individually dispositive.

        Cumulatively, though, they directly and significantly undermine, rather than

        support, the trial court’s factual findings that the RSP satisfies constitutional

        standards. Given this lack of competent evidentiary support, these challenged

        findings of fact must be rejected as support for their subsequent legal conclusions.

¶ 102         Without these keystone factual findings, the trial court’s subsequent

        conclusions of law crumble. That is, without any findings that the RSP satisfies

        constitutional standards, the trial court’s conclusion affirming the RSP’s

        constitutionality is wholly unsupported and likewise fails. Accordingly, we reverse

        the trial court’s approval of the RSP.

¶ 103         Given this reversal, this Court must now implement a remedy. Under N.C.G.S.

        § 120-2.4(a1), when “the General Assembly does not act to remedy any identified

        defects” to a remedial districting plan, “the court may impose an interim districting


                                                  -51-
                                            HARPER V. HALL

                                             2022-NCSC-121

                                           Opinion of the Court



        plan . . . that . . . differ[s] from the districting plan enacted by the General Assembly

        only to the extent necessary to remedy any defects identified by the court.” In

        accordance with this express statutory authorization and the Court’s constitutional

        authority to remedy the violation of fundamental rights, see Corum, 330 N.C. at 783,

        we remand this case to the trial court to oversee the creation of a Modified RSP. This

        plan must modify Legislative Defendants’ RSP only to the extent necessary to achieve

        constitutional compliance by ensuring that individuals “of all political parties are

        given substantially equal opportunity to translate votes into seats across the plan.”

        Harper, ¶ 163. Upon its review, if the trial court concludes that the proposed Modified

        RSP meets this constitutional standard, then we instruct the trial court to adopt the

        Modified RSP.

        F. Legislative Defendants’ Motion to Disqualify Special Masters’ Advisors

¶ 104         Next, we must address Legislative Defendants’ contention that the trial court

        abused its discretion in denying Legislative Defendants’ motion to disqualify two of

        the Special Masters’ Advisors. This Court reviews a trial court’s discretionary ruling

        for an abuse of that discretion. Davis v. Davis, 360 N.C. 518, 523 (2006). “A trial court

        may be reversed for abuse of discretion only upon a showing that its actions are

        ‘manifestly unsupported by reason.’ ” Id. (quoting Clark v. Clark, 301 N.C. 123, 129

        (1980)). We hold that the trial court did not abuse its discretion in denying Legislative

        Defendants’ motion to disqualify for three reasons.


                                                  -52-
                                           HARPER V. HALL

                                             2022-NCSC-121

                                           Opinion of the Court



¶ 105         First, while “the analysis provided by Drs. Wang and Jarvis was helpful . . . ,

        it was not determinative of any recommendations made by the Special Masters to the

        [c]ourt.” Second, the ex parte communications between the Advisors and Plaintiffs’

        experts “do not appear to have been made in bad faith” and “were solely for the

        purpose of proceeding as quickly as possible within the abbreviated time frame

        allotted for the remedial process.” Third, all of the information sought by the Advisors

        “was publicly available . . . at the time of the communications questioned.”

        Accordingly, the trial court’s denial of Legislative Defendants’ motion to disqualify

        was amply supported by reason. We therefore affirm the trial court’s denial of

        Legislative Defendants’ motion.

        G. Equal Protection Challenge

¶ 106         Finally, we must address Plaintiff Common Cause’s equal protection

        arguments. Specifically, Common Cause contends that RHP District 10 and RSP

        District 4 violate state equal protection requirements by failing to protect against

        vote dilution for Black voters and due to the intentional destruction of functioning

        crossover districts for Black voters. In response, Legislative Defendants assert the

        General Assembly satisfactorily performed a racially polarized voting analysis which

        showed that majority-minority districts are not required for Voting Rights Act (VRA)

        compliance, and that the General Assembly lacked good reason to conclude that

        drawing remedial districts without reference to race was required to protect from



                                                  -53-
                                           HARPER V. HALL

                                            2022-NCSC-121

                                          Opinion of the Court



        VRA Section 2 liability. Because this Court has already reversed the trial court’s

        constitutional approval of the RSP, we focus primarily on Plaintiff Common Cause’s

        RHP challenge. After consideration, we reject Plaintiff Common Cause’s claim.

¶ 107         In Harper, this Court held “that under Stephenson, the General Assembly was

        required to conduct a racially polarized voting analysis prior to drawing district

        lines.” Harper, ¶ 214. We further noted that this responsibility “arises from our state

        constitution and decisions of this Court, including primarily Stephenson, and not from

        the VRA itself, or for that matter from any federal law.” Id.

¶ 108         Here, the trial court concluded that the RHP satisfied constitutional

        standards, which include principles of equal protection. This conclusion of law, as it

        relates to equal protection principles, was supported by Findings of Fact 16 and 17.

        Therein, the trial court found that “[t]he General Assembly conducted an abbreviated

        racially polarized voting (“RPV”) analysis to determine whether racially polarized

        voting is legally sufficient in any area of the state such that Section 2 of the [VRA]

        requires the drawing of a district to avoid diluting the voting strength of African

        American voters during the remedial process.” The trial court found that “Legislative

        Defendants’ expert Dr. Jeffery B. Lewis ran an analysis and concluded that all three

        Remedial Plans provide African Americans with proportional opportunity to elect

        their candidates of choice.” Accordingly, the trial court determined “that the General

        Assembly satisfied the directive in the Supreme Court Remedial Order to determine


                                                 -54-
                                            HARPER V. HALL

                                               2022-NCSC-121

                                           Opinion of the Court



        whether the drawing of a district in an area of the state is required to comply with

        Section 2 of the [VRA].”

¶ 109         The evidence on this issue, though limited, supports the trial court’s limited

        findings of fact and conclusion of law. Specifically, the record reflects that the General

        Assembly conducted RPV analysis during its remedial process in compliance with

        this Court’s order and opinion in Harper, and that this analysis concluded that the

        RHP met threshold requirements of providing Black voters with proportional

        opportunity to elect candidates of their choice. Although Plaintiff Common Cause

        notes contrary evidence indicating decreases in Black voting age population

        percentages within the two challenged districts under the RHP and RSP, this

        evidence does not lead to a conclusion that the trial court’s findings are unsupported

        by competent evidence. Further, because the federal authorities cited by Plaintiff

        Common Cause do not require the General Assembly to create functioning crossover

        districts based on this data under state equal protection principles, this Court is not

        in a position to consider Plaintiff’s requested remedy within an exclusively state law

        claim in state court. Accordingly, we affirm the trial court’s approval of the RHP on

        equal protection principles.

                                        III.    Conclusion

¶ 110         Our Constitution’s Declaration of Rights vests in the people of this state the

        fundamental right to vote on equal terms. N.C. Const. art. I, §§ 1 (equality and rights



                                                   -55-
                                            HARPER V. HALL

                                             2022-NCSC-121

                                           Opinion of the Court



        of persons), 2 (sovereignty of the people), 10 (free elections), 12 (freedom of assembly),

        14 (freedom of speech), 19 (equal protection of the laws); see Harper, ¶ 158–59

        (summarizing these principles and rights). In exercising its redistricting authority,

        the General Assembly is required to respect and uphold this fundamental right. Id. ¶

        160. Therefore, when the General Assembly enacts a districting plan that

        systematically makes it harder for certain voters to elect a governing majority based

        on partisan affiliation, that plan “is subject to strict scrutiny and is unconstitutional

        unless the General Assembly can demonstrate that the plan is narrowly tailored to

        advance a compelling governmental interest.” Id. ¶ 161 (cleaned up). While individual

        datapoints about a districting plan may be helpful toward assessing constitutional

        compliance, they are not substitutes for constitutional compliance. Ultimately, a

        districting plan must comply with the broader constitutional standard of upholding

        the right to vote on equal terms and to substantially equal voting power. Id. ¶ 160.

¶ 111         Here, the trial court properly determined that Legislative Defendants’

        Remedial Congressional Plan fell short of that standard. In accordance with N.C.G.S.

        § 120-2.4(a1), it then properly adopted a Modified RCP. Therefore, we affirm the trial

        court’s rejection of the RCP and adoption of the Modified RCP.

¶ 112         Next, the trial court properly determined that Legislative Defendants’

        Remedial House Plan met constitutional standards. We therefore affirm the trial

        court’s approval of the RHP for use through the next decennial redistricting cycle.


                                                  -56-
                                             HARPER V. HALL

                                               2022-NCSC-121

                                             Opinion of the Court



¶ 113         However, the trial court erred in its determination that Legislative

        Defendants’ Remedial Senate Plan met constitutional standards. Specifically, the

        trial court’s legal conclusion that the RSP is constitutionally compliant is

        unsupported by findings of fact that are supported by competent evidence. Rather,

        the evidence strongly indicates that the RSP creates stark partisan asymmetry in

        violation of the fundamental right to vote on equal terms. We therefore reverse the

        trial court’s approval of the RSP.

¶ 114         In accordance N.C.G.S. § 120-2.4(a1), we now remand this case to the trial

        court to oversee the creation of a Modified RSP that modifies Legislative Defendants’

        RSP only to the extent necessary to achieve constitutional compliance. After

        assessing the Modified RSP for constitutional compliance, we instruct the trial court,

        in accordance with N.C.G.S. § 120-2.4(a1), to adopt this Modified RSP.

¶ 115         If our state is to realize its foundational ideals of equality and popular

        sovereignty, it must first “ensure that the channeling of ‘political power’ from the

        people to their representatives in government through elections, the central

        democratic process envisioned by our constitutional system, is done on equal terms.”

        Harper, ¶ 223. Only then will ours truly be “a ‘government of right’ that ‘originates

        from the people’ and speaks with their voice.” Id. As expressed in Harper, it remains

        the sincere hope of this Court that our state’s leaders will exercise their constitutional

        authority—in redistricting and all other realms—in a manner that upholds these


                                                    -57-
                                   HARPER V. HALL

                                    2022-NCSC-121

                                  Opinion of the Court



fundamental rights and principles. Id. Until then, it remains the solemn

constitutional duty of this Court and our state judiciary to stand in the breach.

      AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.




                                         -58-
                 Chief Justice NEWBY dissenting.

¶ 116            To which branch of government does our constitution place the role of

        redistricting? The constitution expressly gives that responsibility to the legislative

        branch; even the majority so concedes. While paying lip service to this express grant

        of authority, the majority retains for itself the ultimate redistricting responsibility.

        As previously warned in the initial dissent in this case,

                       [t]he majority replaces established principles with
                       ambiguity, basically saying that judges alone know which
                       redistricting plan will be constitutional and accepted by
                       this Court based on analysis by political scientists. This
                       approach ensures that the majority now has and
                       indefinitely retains the redistricting authority, thereby
                       enforcing its policy preferences.

        Harper v. Hall (Harper I), 380 N.C. 317, 2022-NCSC-17, ¶ 229 (Newby, C.J.,

        dissenting).

¶ 117            Today this prediction is fulfilled. In Harper I the majority effectively amended

        the state constitution to establish a redistricting commission composed of judges and

        political science experts. When, however, this commission, using the majority’s

        redistricting criteria, reached an outcome with which the majority disagrees, the

        majority freely reweighs the evidence and substitutes its own fact-finding for that of

        the three-judge panel. Again, as predicted, “[t]he four members of this Court alone

        will approve a redistricting plan which meets their test of constitutionality.” Id.

        ¶ 309.
                                            HARPER V. HALL

                                             2022-NCSC-121

                                         Newby, C.J., dissenting



¶ 118         On remand, despite very challenging deadlines established by the majority,

        the General Assembly redrew its redistricting maps, this time using the guidelines

        discussed by this Court in Harper I. The General Assembly made the policy decision

        to use various approved, constitutionally compliant procedures. It chose appropriate

        county groupings, utilized the most widely accepted redistricting software available,

        Maptitude, and adopted for its use the twelve statewide races suggested by one of

        plaintiffs’ experts. It made the policy decision to rely on the two, extensively peer-

        reviewed, political science tests suggested by the majority. The majority said that if

        a redistricting plan met these tests, it would be “presumptively constitutional.” Id.

        ¶¶ 166−67 (majority opinion). All of the General Assembly’s remedial plans met these

        tests according to the Maptitude software.

¶ 119         The three-judge panel, its Special Masters, and their advisors did not give any

        deference to the General Assembly’s policy choices listed above. Each advisor used

        his own preferred software and set of elections to analyze the remedial plans.

        Nevertheless, the Special Masters recommended, and the three-judge panel

        concluded, that the remedial House plan (RHP) and the remedial Senate plan (RSP)

        complied with the majority’s criteria from Harper I. The three-judge panel, however,

        summarily rejected the remedial Congressional plan (RCP), as recommended by the

        Special Masters, and judicially adopted a plan created by the Special Masters in

        consultation with their advisors.


                                                  -2-
                                             HARPER V. HALL

                                              2022-NCSC-121

                                          Newby, C.J., dissenting



¶ 120         Now the majority agrees with the three-judge panel’s acceptance of the RHP

        and its rejection of the RCP. The majority, however, holds unconstitutional beyond a

        reasonable doubt the RSP. While accepting the three-judge panel’s findings of fact for

        the RHP, the majority wrongly reweighs the evidence, determines credibility, and

        substitutes its own judgment for that of the three-judge panel in order to strike down

        the RSP.

¶ 121         Despite the majority’s judicial amendments to our constitution to create an

        active role for itself in redistricting, our case law directs that the General Assembly’s

        policy determinations in enacting laws are entitled to a presumption of

        constitutionality. See State ex rel. McCrory v. Berger, 368 N.C. 633, 639, 781 S.E.2d

        248, 252 (2016). Showing that a policy decision is unconstitutional requires proof

        beyond any reasonable doubt. See, e.g., Jenkins v. State Bd. of Elections, 180 N.C.

        169, 172, 104 S.E. 346, 348 (1920). In compliance with the majority’s directive, the

        General Assembly chose Maptitude, a set of twelve statewide elections, and two

        political science tests, Mean-Median Difference and Efficiency Gap, which were

        specifically approved in Harper I.

¶ 122         No    one   has   challenged    the   General     Assembly’s   policy   choices   as

        unconstitutional. According to Maptitude, all three remedial maps satisfied the

        Mean-Median Difference and Efficiency Gap criteria, thus meeting the majority’s own

        test for presumptive constitutionality—this test being in addition to the


                                                    -3-
                                           HARPER V. HALL

                                             2022-NCSC-121

                                         Newby, C.J., dissenting



        long-standing requirement that we treat all acts of the General Assembly as

        constitutional.

¶ 123         Neither the majority nor the three-judge panel gave any deference to these

        policy choices. Instead, they disrespect another branch of government by treating the

        General Assembly as just another participant in their redistricting process. While the

        three-judge panel correctly upheld the RHP and the RSP, it wrongly rejected the RCP.

        The majority now wrongly rejects the RSP and upholds the three-judge panel’s

        rejection of the RCP. The majority has effectively overturned its own decision in

        Harper I. There it said that if the Remedial Plans met specified thresholds for certain

        political science-based tests, the plans would be “presumptively constitutional.”

        Harper I, 2022-NCSC-17, ¶¶ 166−67. Now, reversing course, it says none of these test

        scores can entitle a proposed redistricting plan to a presumption of constitutionality.

        It appears the majority seeks to apply strict scrutiny to all of Legislative defendants’

        Remedial Plans.

¶ 124         By its actions today, the majority confirms the dangers of judicial usurpation

        of the legislative redistricting role. By intentionally stating vague standards, it

        ensures that four members of this Court alone understand what redistricting plan is

        constitutionally compliant. Apparently, the General Assembly, the three Special

        Masters (each a former jurist), and the three-judge panel were unable to discern the




                                                  -4-
                                              HARPER V. HALL

                                               2022-NCSC-121

                                            Newby, C.J., dissenting



        constitutional “standard” set out in Harper I. Only the four justices here know what

        meets their standard.

¶ 125          When the constitution expressly assigns a task to a particular branch of

        government, the constitution prohibits the judicial branch from intruding into that

        task. Such intrusion violates separation of powers; the issue is nonjusticiable.

        Similarly, a matter is nonjusticiable if there is “a lack of judicially discoverable and

        manageable standards for resolving it.” Id. ¶ 237 (Newby, C.J., dissenting) (quoting

        Baker v. Carr, 369 U.S. 186, 217, 82 S. Ct. 691, 710 (1962)). While the presence of

        either factor makes a matter nonjusticiable, both are present here.1

¶ 126          As previously stated,

                      [t]he majority ignores [the Supreme Court’s] warnings,
                      fails to articulate a manageable standard, and seems
                      content to have the discretion to determine when a
                      redistricting plan is constitutional. This approach is
                      radically inconsistent with our historic standard of review,
                      which employs a presumption that acts of the General
                      Assembly are constitutional, requiring identification of an
                      express constitutional provision and a showing of a
                      violation of that provision beyond a reasonable doubt.

                            The Supreme Court cautioned that embroiling
                      courts in cases involving partisan gerrymandering claims

               1 The majority wrongly states that the presence of both factors is required to render
        an issue nonjusticiable. Harper I, 2022-NCSC-17, ¶ 112 (majority opinion) (“This Court has
        recognized two criteria of political questions: (1) where there is ‘a textually demonstrable
        constitutional commitment of the issue’ to the ‘sole discretion’ of a ‘coordinate political
        department[,]’ and (2) those questions that can be resolved only by making ‘policy choices
        and value determinations.’ ” (first alteration in original) (emphasis added) (quoting Bacon v.
        Lee, 353 N.C. 696, 717, 549 S.E.2d 840, 854 (2001))).


                                                     -5-
                                              HARPER V. HALL

                                               2022-NCSC-121

                                            Newby, C.J., dissenting



                       by applying an “expansive standard” would amount to an
                       “unprecedented intervention in the American political
                       process.”

        Id. ¶¶ 310−11 (quoting Rucho v. Common Cause, 139 S. Ct. 2484, 2498 (2019)). Sadly,

        the majority continues to do just that. I respectfully dissent.

         I.         Factual and Procedural History

                    A. Initial Litigation

¶ 127            As required by both our state constitution and the Federal Constitution, the

        General Assembly, following the 2020 census, enacted redistricting plans for the

        North Carolina Senate and House of Representatives and for the North Carolina

        districts for the United States House of Representatives on 4 November 2021 (2021

        Plans). North Carolina League of Conservation Voters (NCLCV) plaintiffs and

        Harper plaintiffs each challenged the legality of these plans, arguing they

        “establish[ed] severe partisan gerrymanders” and “engag[ed] in racial vote dilution”

        in violation of the Free Elections Clause, the Equal Protection Clause, the Freedom

        of Speech and Assembly Clauses, and the Whole County Provisions of the North

        Carolina Constitution. See N.C. Const. art. I, §§ 10, 19, 12, 14; id. art. II, §§ 3(3), 5(3).

        Both groups of plaintiffs also sought a preliminary injunction to enjoin use of the 2021

        Plans.

¶ 128            The NCLCV and Harper actions were consolidated and assigned to a

        three-judge panel of the Superior Court in Wake County. On 3 December 2021, the


                                                     -6-
                                           HARPER V. HALL

                                            2022-NCSC-121

                                         Newby, C.J., dissenting



        three-judge panel denied both NCLCV plaintiffs’ and Harper plaintiffs’ motions for

        preliminary injunction. NCLCV plaintiffs and Harper plaintiffs filed a notice of

        appeal with the North Carolina Court of Appeals.

¶ 129         The Court of Appeals denied NCLCV plaintiffs’ and Harper plaintiffs’ request

        for a temporary stay. NCLCV plaintiffs and Harper plaintiffs then filed several items

        with this Court, including two petitions for discretionary review prior to

        determination by the Court of Appeals, a motion to suspend appellate rules to

        expedite a decision, and a motion to suspend appellate rules and expedite schedule.

        On 8 December 2021, this Court allowed NCLCV plaintiffs’ and Harper plaintiffs’

        petitions for discretionary review, granted a preliminary injunction, and temporarily

        stayed the candidate filing period for the 2022 election cycle “until such time as a

        final judgment on the merits of [NCLCV and Harper] plaintiffs’ claims, including any

        appeals, is entered and [a] remedy, if any is required, has been ordered.” In the same

        order, this Court also directed the three-judge panel to hold proceedings on “the

        merits of plaintiffs’ claims and to provide a written ruling on or before . . . January

        11, 2022.”

¶ 130         Subsequently, Common Cause moved to intervene in the consolidated

        proceedings as a plaintiff on 13 December 2021. The three-judge panel granted

        Common Cause’s motion to intervene, and on 16 December 2021, Common Cause

        filed its complaint alleging the 2021 Plans violated the Equal Protection Clause, the


                                                  -7-
                                           HARPER V. HALL

                                            2022-NCSC-121

                                         Newby, C.J., dissenting



        Free Elections Clause, and the Freedom of Speech and Freedom of Assembly Clauses

        of the North Carolina Constitution. Hereinafter, NCLCV plaintiffs, Harper plaintiffs,

        and Common Cause are collectively referred to as “plaintiffs.”

¶ 131         Legislative defendants filed their Answers on 17 December 2021. Thereafter,

        the parties engaged in an “expedited two-and-a-half-week” discovery period, during

        which the three-judge panel ruled on ten discovery-related motions and the parties

        collectively designated ten expert witnesses and submitted accompanying reports.

        Altogether, the parties collectively submitted over 1000 pages of reports and

        materials to the three-judge panel. After the discovery period closed on 31 December

        2021, the three-judge panel commenced a three-and-one-half day trial on 3 January

        2022 during which it received approximately 1000 exhibits into evidence and

        testimony from numerous fact and expert witnesses.

¶ 132         On 11 January 2022, the three-judge panel entered a judgment concluding that

        plaintiffs’ partisan gerrymandering claims presented nonjusticiable, political

        questions because redistricting “is one of the purest political questions which the

        legislature alone is allowed to answer.” Additionally, the three-judge panel concluded

        that the 2021 Plans did not violate North Carolina’s Declaration of Rights because

        “[t]he objective constitutional constraints that the people of North Carolina have

        imposed on legislative redistricting are found in Article II, Sections 3 and 5 of the




                                                  -8-
                                            HARPER V. HALL

                                             2022-NCSC-121

                                          Newby, C.J., dissenting



        1971 Constitution and not the Free Elections, Equal Protection, Freedom of Speech

        or Freedom of Assembly Clauses found in Article I of the 1971 Constitution.”

¶ 133         Pursuant to this Court’s 8 December 2021 order certifying the case for review

        prior to determination by the Court of Appeals, all plaintiffs filed notices of appeal to

        this Court from the three-judge panel’s judgment. The case was argued before this

        Court on 2 February 2022. On 4 February 2022, in a four-to-three decision, this Court

        entered an Order (Remedial Order) adopting the findings of fact from the three-judge

        panel’s judgment but concluding that the 2021 Plans were “unconstitutional beyond

        a reasonable doubt under the free elections clause, the equal protection clause, the

        free speech clause, and the freedom of assembly clause of the North Carolina

        Constitution.” The Remedial Order reversed and remanded the matter to the

        three-judge panel for remedial proceedings and noted that a full opinion would follow.

        Three justices filed a dissent to the Remedial Order.

                  B. Harper I

¶ 134         Ten days later, the four-justice majority issued its full opinion. See Harper I,

        380 N.C. 317, 2022-NCSC-17. The majority opinion first held that “partisan

        gerrymandering claims are justiciable in North Carolina courts under the . . . [North

        Carolina] Declaration of Rights” because there are “several manageable standards

        for evaluating the extent to which districting plans dilute votes on the basis of

        partisan affiliation.” Id. ¶ 174. Specifically, the majority determined that various


                                                   -9-
                                            HARPER V. HALL

                                             2022-NCSC-121

                                          Newby, C.J., dissenting



        political science metrics could serve as a sufficient standard. See id. ¶¶ 163, 166–67.

        It indicated that a 1% or less Mean-Median Difference score and a 7% or less

        Efficiency Gap score could indicate a redistricting map is “presumptively

        constitutional.” See id. ¶¶ 166–67. The majority, however, refused to state a precise

        standard, ultimately leaving that review to themselves. Id. ¶ 163 (“We do not believe

        it prudent or necessary to, at this time, identify an exhaustive set of metrics or precise

        mathematical thresholds which conclusively demonstrate or disprove the existence of

        an unconstitutional partisan gerrymander.”).

¶ 135         Next, the majority held that “[p]artisan gerrymandering of legislative and

        congressional districts violates the free elections clause, the equal protection clause,

        the free speech clause, and the freedom of assembly clause” of the North Carolina

        Constitution. Id. ¶ 160. Specifically, the majority reasoned that these provisions

        reflect “the principle of political equality,” id. ¶ 158, which in turn requires that “the

        channeling of ‘political power’ from the people to their representatives in government

        through the democratic processes . . . must be done on equal terms,” id. Accordingly,

        the majority concluded that to comport with these provisions in the Declaration of

        Rights, the General Assembly “must not diminish or dilute on the basis of partisan

        affiliation any individual’s vote” because “[t]he fundamental right to vote includes the

        right to enjoy ‘substantially equal voting power and substantially equal legislative




                                                   -10-
                                            HARPER V. HALL

                                             2022-NCSC-121

                                          Newby, C.J., dissenting



        representation.’ ” Id. ¶ 160 (quoting Stephenson v. Bartlett (Stephenson I), 355 N.C.

        354, 382, 562 S.E.2d 377, 396 (2002)).

¶ 136         The majority determined that because “[t]he right to vote on equal terms is a

        fundamental right in this state,” strict scrutiny must apply once a party demonstrates

        that a redistricting plan “infringes upon his or her fundamental right to substantially

        equal voting power” based on partisan affiliation. Id. ¶ 181. To trigger strict scrutiny,

        the majority held that a party must demonstrate that a redistricting plan “makes it

        systematically more difficult for a voter to aggregate his or her vote with other

        likeminded voters.” Id. ¶ 180. A party may make this demonstration using a variety

        of political science-based metrics and tests such as:

                     median-mean difference analysis; efficiency gap analysis;
                     close-votes-close[-]seats analysis[;] partisan symmetry
                     analysis; comparing the number of representatives that a
                     group of voters of one partisan affiliation can plausibly
                     elect with the number of representatives that a group of
                     voters of the same size of another partisan affiliation can
                     plausibly elect; and comparing the relative chances of
                     groups of voters of equal size who support each party of
                     electing a supermajority or majority of representatives
                     under various possible electoral conditions. Evidence that
                     traditional neutral redistricting criteria were subordinated
                     to considerations of partisan advantage may be
                     particularly salient in demonstrating an infringement of
                     this right.

        Id. Once a party makes this initial demonstration, the challenged redistricting plan

        “is unconstitutional [unless] the State can[ ] establish that it is narrowly tailored to

        advance a compelling governmental interest.” Id. ¶ 181 (quoting Stephenson I, 355

                                                   -11-
                                            HARPER V. HALL

                                             2022-NCSC-121

                                          Newby, C.J., dissenting



        N.C. at 377, 562 S.E.2d at 393). The majority opined that “compliance with traditional

        neutral districting principles, including those enumerated in [the Whole County

        Provisions] of the North Carolina Constitution,” might constitute a compelling

        governmental interest that would overcome strict scrutiny, but “[p]artisan

        advantage” is not. Id.

¶ 137         The majority then applied these principles to the three-judge panel’s factual

        findings and determined that the evidence at trial demonstrated that all of the 2021

        Plans were partisan gerrymanders. Id. ¶ 178. The majority then applied strict

        scrutiny to each map and concluded that the 2021 Plans were not “carefully calibrated

        toward advancing some compelling neutral priority.” Id. ¶¶ 195, 213; see id. ¶ 205.

        To the contrary, the majority concluded that each map “prioritized considerations of

        partisan advantage above traditional neutral districting principles,” and therefore,

        “must be rejected.” Id. ¶ 213; see id. ¶¶ 195, 205.

¶ 138         The majority concluded its Harper I opinion by reversing and remanding the

        case to the three-judge panel and instructing the three-judge panel to “oversee the

        redrawing of the maps by the General Assembly, or, if necessary, by the court.” Id. ¶

        223. The three dissenting justices determined plaintiffs’ claims were non-justiciable.

        The dissent noted that our state constitution expressly assigns the redistricting

        responsibility to the General Assembly and that the majority failed to identify a




                                                   -12-
                                           HARPER V. HALL

                                            2022-NCSC-121

                                         Newby, C.J., dissenting



        judicially discernable, manageable standard by which to adjudicate the partisan

        gerrymandering claims at issue. See id. ¶¶ 237−67 (Newby, C.J., dissenting).

                 C. Remand

                     1. Three-Judge Panel’s Initial Orders

¶ 139         This Court’s 4 February 2022 Remedial Order required an expedited process

        with abbreviated deadlines. The majority ordered the General Assembly to submit

        new congressional and state legislative districting plans “that satisfy all provisions

        of the North Carolina Constitution” by 18 February 2022. The Remedial Order also

        permitted plaintiffs to submit proposed remedial districting plans by the same

        deadline. The majority permitted all parties to file and submit comments on any of

        the submitted plans by 21 February 2022. The Remedial Order mandated that the

        three-judge panel “approve or adopt compliant congressional and state legislative

        districting plans no later than noon on 23 February 2022.” Any party could file an

        emergency application for stay pending appeal by 5:00 P.M. on that same day.

¶ 140         On 8 February 2022, the three-judge panel entered an order requiring that

        each party who submitted a proposed remedial plan must also submit a

        corresponding explanation of the “data and other considerations” used in creating the

        plan. Specifically, each party had to explain whether “traditional neutral districting

        criteria” were used, whether incumbency was considered, whether any partisan skew




                                                  -13-
                                              HARPER V. HALL

                                               2022-NCSC-121

                                          Newby, C.J., dissenting



        “necessarily result[ed] from North Carolina’s unique political geography,” and any

        political science metrics utilized.

¶ 141         In the same 8 February 2022 order, the three-judge panel also informed the

        parties of its intent to appoint Special Masters to assist the panel in reviewing the

        parties’ proposed remedial plans and, if needed, in developing alternative remedial

        plans. The order permitted each party to submit to the three-judge panel suggested

        individuals to serve as a Special Master. Each of the parties submitted their

        suggestions, but the three-judge panel instead appointed three individuals of its own

        choosing—former jurists Robert F. Orr, Robert H. Edmunds, Jr., and Thomas W.

        Ross—in a 16 February 2022 order (Appointment Order).

¶ 142         The Appointment Order authorized the Special Masters to hire assistants

        “reasonably necessary to facilitate their work.” The Special Masters hired four

        advisors to assist in evaluating the Remedial Plans: Dr. Bernard Grofman, Dr. Tyler

        Jarvis, Dr. Eric McGhee, and Dr. Samuel Wang. Notably, two of the advisors—Dr.

        Grofman and Dr. Jarvis—were recommended by NCLCV plaintiffs as potential

        Special Masters, and at least one of the advisors—Dr. Wang—filed a brief in support

        of plaintiff Common Cause in previous litigation surrounding redistricting in North

        Carolina. See Brief of Amici Curiae Professors Wesley Pegden, Jonathan Rodden, and

        Samuel S.-H. Wang in Support of Appellees 2, Rucho v. Common Cause, 139 S. Ct.




                                                   -14-
                                          HARPER V. HALL

                                           2022-NCSC-121

                                        Newby, C.J., dissenting



        2484 (No. 05-1631). None of the advisors were recommended by Legislative

        defendants.

                      2. General Assembly’s Remedial Process

¶ 143         The General Assembly enacted new congressional and legislative plans

        (Remedial Plans) on 17 February 2022 and timely submitted them to the three-judge

        panel on 18 February 2022. Per the three-judge panel’s 8 February 2022 and 16

        February 2022 orders, the General Assembly also submitted a detailed memorandum

        describing the data and process used to create the Remedial Plans.

¶ 144         The General Assembly understood Harper I as requiring it “to intentionally

        create more Democratic districts in the [Remedial Plans].” To achieve this task, the

        General Assembly started with a blank slate and followed the same process to create

        each map. Each redistricting committee kept the county groupings used for the 2021

        Plans as base maps. Accordingly, any single district county groupings from each of

        the 2021 Plans were carried over to the Remedial Plans; otherwise, each map was

        entirely new.

¶ 145         Next, each redistricting committee “dr[e]w new districts and ma[d]e

        adjustments tailored to legitimate criteria.” The General Assembly made the policy

        decision to utilize Caliper’s Maptitude redistricting software, a “widely accepted

        districting program,” to draw and analyze the Remedial Plans. The General Assembly

        chose Maptitude, as opposed to another redistricting software, because it is “widely


                                                 -15-
                                            HARPER V. HALL

                                             2022-NCSC-121

                                          Newby, C.J., dissenting



        accepted” in the field of redistricting and is “used by a supermajority of the state

        legislatures, political parties, and public interest groups.” Overview: Maptitude for

        Redistricting Software, https://www.caliper.com/mtredist.htm (last visited Dec. 7,

        2022).

¶ 146             Although expressly prohibited by its previous redistricting criteria, the

        General Assembly “used partisan election data as directed by the Supreme Court’s

        Remedial Order” to achieve its goal of “intentionally creat[ing] more Democratic

        districts.” The General Assembly made the policy decision to utilize partisan data

        from the set of elections that plaintiffs’ expert, Dr. Mattingly, used to analyze the

        [2021 Plans]. This set of elections included: Lieutenant Governor 2016, President

        2016, Commissioner of Agriculture 2020, Treasurer 2020, Lieutenant Governor 2020,

        U.S. Senate 2020, Commissioner of Labor 2020, President 2020, Attorney General

        2020, Auditor 2020, Secretary of State 2020, and Governor 2020 (Mattingly Election

        Set). Non-partisan, central staff “loaded [the] partisan election data into Maptitude

        to view the projected effect on partisanship that resulted from changes to district

        lines.”

¶ 147             After Maptitude produced initial House, Senate, and congressional maps, the

        General Assembly analyzed the partisan fairness of each map using two political

        science metrics—the Mean-Median Difference and the Efficiency Gap. The General

        Assembly chose these two metrics because “they have been peer-reviewed in


                                                   -16-
                                           HARPER V. HALL

                                            2022-NCSC-121

                                         Newby, C.J., dissenting



        numerous articles by numerous scholars[ ] and because there is some (but not

        uniform)   agreement     among   scholars     regarding    thresholds   for   measuring

        partisanship.” For each of these metrics, the General Assembly selected threshold

        scores that, if achieved, would indicate that the relevant map contained an acceptable

        level of partisan fairness under Harper I.

¶ 148         The General Assembly selected threshold scores based on general agreement

        among political scientists:

                     [I]t is widely considered by academics that a mean-median
                     as close to zero as possible, but under [1%] is
                     “presumptively constitutional.” See Harper v. Hall, 2022
                     NCSC-17 ¶166. On the efficiency gap, scholars including
                     NCLCV’s Dr. Duchin have opined that anything below [8%]
                     is presumptively legal while Dr. Jackman, used as an
                     expert in Gill v. Whitford, and Common Cause v. Rucho,
                     opined that anything below [7%] was constitutional.

        The General Assembly also selected these threshold scores because the Harper I

        majority opined that they could indicate a presumptively constitutional level of

        partisanship:

                     [U]sing the actual mean-median difference measure, from
                     1972 to 2016 the average mean-median difference in North
                     Carolina’s congressional redistricting plans was 1%.
                     Common Cause [v. Rucho], 318 F. Supp. 3d [777,] 893
                     [(M.D.N.C. 2018)]. That measure instead could be a
                     threshold standard such that any plan with a
                     mean-median difference of 1% or less when analyzed using
                     a representative sample of past elections is presumptively
                     constitutional.




                                                  -17-
                                              HARPER V. HALL

                                               2022-NCSC-121

                                            Newby, C.J., dissenting



                             With regard to the efficiency gap measure, courts
                      have found “that an efficiency gap above 7% in any
                      districting plan’s first election year will continue to favor
                      that party for the life of the plan.” Whitford v. Gill, 218 F.
                      Supp. 3d 837, 905 (W.D. Wis. 2016) rev’d on other grounds,
                      138 S. Ct. 1916 (2018). It is entirely workable to consider
                      the seven percent efficiency gap threshold as a
                      presumption of constitutionality, such that absent other
                      evidence, any plan falling within that limit is
                      presumptively constitutional.

        Harper I, 2022-NCSC-17, ¶¶ 166–67 (majority opinion).

¶ 149          After making the policy choices of the political science metrics and threshold

        scores to be used, the General Assembly then adjusted each of the Remedial Plans

        until their Mean-Median Difference and Efficiency Gap scores were at or below the

        selected thresholds. After the adjustments were complete, Maptitude scored each of

        the Remedial Plans as follows:

                                   RHP               RSP                 RCP

                   Mean-Median 0.7%                  0.65%               0.61%

                   Efficiency      0.84%2            3.97%               5.29%
                   Gap


¶ 150          Along with prioritizing the creation of more “purportedly Democratic leaning

        districts” and ensuring the Remedial Plans scored well on the selected metrics, the



               2 Legislative defendants were “unable to find a legislative plan passed anywhere else
        in the country with a lower efficiency gap” than the RHP. Thus, it would be unfair to use this
        Efficiency Gap score as a required standard.


                                                     -18-
                                           HARPER V. HALL

                                            2022-NCSC-121

                                         Newby, C.J., dissenting



        General Assembly also focused on the “neutral and traditional redistricting criteria”

        used in creating the 2021 Plans unless those criteria conflicted with Harper I.

¶ 151         After drawing their respective plans, each chambers presented their plans to

        the relevant redistricting committee. The General Assembly enacted the Remedial

        Plans on 17 February 2022 and submitted them to the three-judge panel on 18

        February 2022.

¶ 152         After the General Assembly submitted the enacted Remedial Plans to the

        three-judge panel, plaintiffs submitted comments and objections. Significantly, none

        of the parties questioned the General Assembly’s policy decision to utilize Maptitude

        or to use the Mattingly Election Set. The Special Masters also submitted a report on

        the Remedial Plans primarily based on four reports submitted by the advisors.

        Notably, in crafting their reports, none of the advisors used the General Assembly’s

        chosen program, Maptitude, nor did they use the General Assembly’s chosen

        Mattingly Election Set. Further, none of the advisors worked together in analyzing

        the Remedial Plans, nor did they submit a singular report. Instead, each advisor used

        his own preferred approach and summarized that approach in his own report.3 The

        Special Masters’ Report found that the RHP and RSP met the requirements of Harper

        I but that the RCP did not. Because the Special Masters concluded that the RCP was


              3  Despite the majority’s numerous implications that the advisors filed a singular
        report, this is untrue. Each advisor used an individual approach and supplied his own
        individual analysis.


                                                  -19-
                                              HARPER V. HALL

                                                2022-NCSC-121

                                            Newby, C.J., dissenting



        unconstitutional, they developed and submitted an alternative plan (Modified

        Congressional Plan), in consultation with one of the advisors, Dr. Bernard Grofman,

        for the three-judge panel to consider.4

¶ 153          In reviewing the Remedial Plans, the three-judge panel “adopt[ed] in full the

        findings of the Special Masters,” and, like the Special Masters, concluded that the


               4  One could legitimately question the objectivity of this court-appointed, de facto
        “redistricting commission” when one of the Special Masters publicly participated in
        advertisements for a Democratic candidate in a statewide senatorial campaign and for a
        Democratic congressional candidate in a district he created during this remedial process. See
        Jim Stirling, Former Justice Bob Orr Puts His Thumb on the Scale for Congressional
        Democrats, John Locke Foundation (Nov. 7, 2022), https://www.johnlocke.org/former-justice-
        bob-orr-puts-his-thumb-on-the-scale-for-congressional-democrats/. Given this Special
        Master’s direct participation in current elections involving a district he helped fashion, one
        wonders if the three-judge panel can allow his continued involvement.
                Furthermore, one of the advisors to the Special Masters—Dr. Wang—came under
        investigation earlier this year for allegedly manipulating data in favor of Democrats in his
        role as a redistricting expert in another state. See Princeton redistricting expert who analyzed
        N.C. voting maps faces university investigation, WRAL News (April 28, 2022, 6:02 PM),
        https://www.wral.com/princeton-redistricting-expert-who-analyzed-nc-voting-maps-faces-
        university-investigation/20256616/.
               Is the judicial creation of this “redistricting commission,” which favors the political
        alignment of the majority of this Court, consistent with the fact that our constitution assigns
        the duty of redistricting to the General Assembly, which the people elected in 2020 using
        court-approved maps?
               The majority upholds the three-judge panel’s denial of Legislative defendants’ motion
        to disqualify two of the Special Masters’ advisors for improper ex parte communications with
        some of plaintiffs’ experts. The motion, however, should have been allowed. The role of
        advisor—a purportedly neutral subject matter expert—to the three Special Masters is vital
        to a proper, unbiased evaluation of the legislative redistricting plans. The Special Masters,
        three-judge panel, and the majority, in reweighing the evidence, place great weight on the
        opinions of each of the advisors. If the challenged advisors had been judges who engaged in
        similar ex parte communications, they would have been removed from the case and possibly
        faced sanctions. If this de facto “redistricting commission” is to supervise the remedial
        redistricting process, it must be above reproach. The motion to disqualify Drs. Wang and
        Jarvis should have been granted.


                                                     -20-
                                             HARPER V. HALL

                                               2022-NCSC-121

                                           Newby, C.J., dissenting



        RHP and RSP complied with the requirements of Harper I, but that the RCP was “not

        presumptively constitutional,” was “subject to strict scrutiny,” and was not “narrowly

        tailored to a compelling governmental interest.” Accordingly, the three-judge panel

        concluded the RCP was unconstitutional. To support its holding, the three-judge

        panel relied primarily on the “analysis performed by the Special Masters and their

        advisors,” and its conclusion that the RHP and RSP scored below the relevant

        thresholds for the Mean-Median Difference and Efficiency Gap metrics, but the RCP

        did not. The three-judge panel did not point to any other evidence regarding the

        purported level of partisan bias in the Remedial Plans.

¶ 154           Finally, because the three-judge panel rejected the General Assembly’s RCP,

        it adopted the Modified Congressional Plan recommended by the Special Masters. All

        parties appealed.5

        II.         Standards of Review

              A. Presumption of Constitutionality

¶ 155           In reviewing an act of the General Assembly, this Court is guided by a specific




                Legislative defendants have moved to dismiss their appeal of the court-generated
                5

        Modified Congressional Plan, recognizing that, by statute, it will not be reused now that the
        recent 2022 election cycle has concluded. This Court invariably allows parties to craft their
        own appeals. The majority, however, believing a dismissal could hinder its own, self-
        appointed redistricting authority, denies Legislative defendant’s motion. In doing so, the
        majority effectively punishes Legislative defendants for successfully seeking review by the
        Supreme Court of the United States of the role of state courts in congressional redistricting
        under the Federal Constitution. See Moore v. Harper, cert. granted, 1425 S. Ct. 2901 (2022).


                                                    -21-
                                           HARPER V. HALL

                                            2022-NCSC-121

                                         Newby, C.J., dissenting



        and binding standard of review—the presumption of constitutionality. See generally

        State ex rel. McCrory, 368 N.C. at 639, 781 S.E.2d at 252. The presumption of

        constitutionality has been well established for over 150 years. See, e.g., Holton v. Bd.

        of Comm’rs, 93 N.C. 430, 435 (1885). This standard sets a high bar which only the

        highest quantum of proof—proof beyond a reasonable doubt—will overcome, and the

        party challenging a statute bears the burden of establishing its unconstitutionality.

        Jenkins, 180 N.C. at 172, 104 S.E. at 348 (“The party who undertakes to pronounce a

        law unconstitutional takes upon himself the burden of proving beyond any reasonable

        doubt that it is so.”).

¶ 156          The presumption of constitutionality is not merely a standard of review; it is a

        function of the fundamental separation-of-powers principle found in Article I, Section

        6 of our constitution: “The legislative, executive, and supreme judicial powers of the

        State government shall be forever separate and distinct from each other.”

        Unquestionably, the separation-of-powers principle

                      is the rock upon which rests the fabric of our government.
                      Indeed, the whole theory of constitutional government in
                      this State and in the United States is characterized by the
                      care with which the separation of the departments has
                      been preserved, and by a marked jealousy of encroachment
                      by one upon another.

        Person v. Bd. of State Tax Comm’rs, 184 N.C. 499, 502, 115 S.E. 336, 339 (1922).

¶ 157          The separation-of-powers clause is located within the Declaration of Rights in

        Article I, which is an expressive yet nonexhaustive list of protections afforded to

                                                  -22-
                                              HARPER V. HALL

                                               2022-NCSC-121

                                            Newby, C.J., dissenting



        citizens against governmental intrusion, along with “the ideological premises that

        underlie the structure of government.” John V. Orth & Paul Martin Newby, The

        North Carolina State Constitution 46 (2d ed. 2013) [hereinafter State Constitution].

        Placement of the separation-of-powers clause in the Declaration of Rights suggests

        that keeping each branch within its described spheres protects the people by limiting

        overall governmental power. The clause does not establish the various powers but

        simply states the powers of the branches are “separate and distinct.” N.C. Const. art.

        I, § 6. Subsequent constitutional provisions develop the nature of those powers. State

        Constitution 46 (“Basic principles, such as popular sovereignty and separation of

        powers, are first set out in general terms, to be given specific application in later

        articles.”).

¶ 158          Because “a constitution cannot violate itself,” Leandro v. State, 346 N.C. 336,

        352, 488 S.E.2d 249, 258 (1997), a branch’s exercise of its express, constitutional

        authority      by   definition   comports   with    the   separation-of-powers   principle.

        Accordingly, a violation of separation of powers only occurs when one branch of

        government exercises, or prevents the exercise of, a power reserved for another

        branch of government. State ex rel. McCrory, 368 N.C. at 650, 781 S.E.2d at 259

        (Newby, J., concurring in part and dissenting in part). Understanding the prescribed

        powers of each branch is the basis for stability, accountability, and cooperation within




                                                     -23-
                                            HARPER V. HALL

                                             2022-NCSC-121

                                          Newby, C.J., dissenting



        state government. See State v. Emery, 224 N.C. 581, 584, 587−88, 31 S.E.2d 858, 861,

        863−64 (1944).

¶ 159         The legislative power is vested in the General Assembly because “all people

        are present there in the persons of their representatives,” State Constitution 95, and,

        therefore, the people act through the General Assembly, see Baker v. Martin, 330 N.C.

        331, 336−37, 410 S.E.2d 887, 890 (1991). Pursuant to the text of the constitution, the

        General Assembly primarily exercises the people’s political power though statutory

        enactments. See N.C. Const. art. II, §§ 22−23.

¶ 160         Relevant here, the General Assembly enacts redistricting plans through

        statute. In fact, both the Federal Constitution and the North Carolina Constitution

        expressly assign redistricting authority to the legislature. U.S. Const. art. I, § 4, cl.

        1; N.C. Const. art. II, §§ 3, 5. Our state constitution also provides explicit limitations

        on the General Assembly’s redistricting authority. N.C. Const. art. II. §§ 3, 5

        (providing that each state Senator and state Representative must represent an equal

        number of people, each senate and representative district must consist of a

        contiguous territory, and senate and representative districts may not unduly divide

        counties).

¶ 161         The common law provided, and now the General Statutes provide, a limited

        role for the courts in reviewing the General Assembly’s redistricting plans. See

        N.C.G.S. § 120-2.3 to -2.4 (2021). The General Assembly enacted these statutory


                                                   -24-
                                             HARPER V. HALL

                                               2022-NCSC-121

                                           Newby, C.J., dissenting



        provisions in 2003 to limit and codify the common law process by which courts had

        been reviewing redistricting plans for some time. See An Act to Establish House

        Districts, Establish Senatorial Districts, and Make Changes to the Election Laws and

        to Other Laws Related to Redistricting, S.L. 2003-434, §§ 7−9, 2003 N.C. Sess. Laws

        (1st Extra Sess. 2003) 1313, 1415−16; Stephenson I, 355 N.C. at 385, 562 S.E.2d at

        398. In fact, the General Assembly enacted these statutory provisions limiting the

        judicial branch’s role in response to this Court’s involvement in the redistricting

        process in 2001. See Stephenson v. Bartlett (Stephenson III), 358 N.C. 219, 221−22,

        595 S.E.2d 112, 114−15 (2004). No doubt these limiting provisions, N.C.G.S. § 120-2.3

        to -2.4; N.C.G.S. § 1-267.1 (2021), are in keeping with our federal and state

        constitutional provisions, U.S. Const. art. I, § 4, cl. 1; N.C. Const. art. II, §§ 3, 5.

¶ 162          Section 1-267.1 requires that a three-judge panel hear challenges to

        redistricting plans. N.C.G.S. § 1-267.1. Specifically, under N.C.G.S. § 120-2.3, courts

        review challenges regarding whether a redistricting plan is “unconstitutional or

        otherwise invalid.” N.C.G.S. § 120-2.3. If a court finds a redistricting plan is

        unconstitutional, it must give the General Assembly an opportunity to remedy the

        identified defects by enacting a new redistricting plan. N.C.G.S. § 120-2.4(a). By

        statute, a court may not impose a remedial redistricting plan of its own unless “the

        General Assembly does not act to remedy” those defects. N.C.G.S. § 120-2.4(a1). Even

        then, a court-imposed redistricting plan may only differ from the General Assembly’s


                                                    -25-
                                               HARPER V. HALL

                                                2022-NCSC-121

                                             Newby, C.J., dissenting



        enacted plan “to the extent necessary to remedy” the defects identified by the court

        and will only be used for the next general election. Id. After the next general election,

        the General Assembly will replace the court-imposed map with a new, legislatively

        enacted map. This limited role of judicial review comports with the principle of

        separation of powers because it respects that redistricting “is a legislative

        responsibility.” Stephenson III, 358 N.C. at 230, 595 S.E.2d at 119 (“Not only do these

        statutes allow the General Assembly to exercise its proper responsibilities, they

        decrease the risk that the courts will encroach upon the responsibilities of the

        legislative branch.”).6

¶ 163          Without question, the legislative and policymaking powers belong to the

        General Assembly. Rhyne v. K-Mart Corp., 358 N.C. 160, 169, 594 S.E.2d 1, 8 (2004).

        Because the people have granted the legislative power, including the specific power

        of redistricting, exclusively to the General Assembly, see N.C. Const. art. II, §§ 1, 3,

        5, the judicial branch should exercise its power to declare statutes unconstitutional

        with “great reluctance,” Bayard v. Singleton, 1 N.C. (Mart.) 5, 6 (1787), “recognizing



               6  In its remand instructions, the majority instructs the “[three-judge panel] to oversee”
        the redrawing of new senatorial districts. Harper v. Hall (Harper II), 2022-NCSC-121, ¶ 114.
        Pursuant to N.C.G.S. § 120-2.4(a), however, the General Assembly elected in November 2022
        must have the first opportunity to redraw the RSP. See Pender County v. Bartlett, 361 N.C.
        491, 509, 649 S.E.2d 364, 376 (2007) (striking a remedial legislative plan and remanding it
        to the General Assembly to redraw it for a second time, noting that “[r]edistricting is a
        legislative responsibility, [and] N.C.G.S. §§ 120-2.3 and 120-2.4 give the General Assembly a
        first, limited opportunity to correct the plans that the courts have determined are flawed.”
        (second alteration in original) (quoting Stephenson III, 358 N.C. at 230, 595 S.E.2d 119)).


                                                      -26-
                                           HARPER V. HALL

                                                2022-NCSC-121

                                         Newby, C.J., dissenting



        that when it strikes down an act of the General Assembly, [it] is preventing an act of

        the people themselves,” State ex rel. McCrory, 368 N.C. at 650, 781 S.E.2d at 259

        (citing Baker, 330 N.C. at 336−37, 410 S.E.2d at 890).

¶ 164         The presumption of constitutionality, therefore, is a limiting tool of judicial

        review that helps the judicial branch avoid encroaching on the General Assembly’s

        legislative authority. Where a statute is susceptible to two interpretations, one that

        is constitutional and one that is not, courts must adopt the former. Wayne Cnty.

        Citizens Ass’n v. Wayne Cnty. Bd. of Comm’rs, 328 N.C. 24, 29, 399 S.E.2d 311, 315

        (1991). Courts will not declare a statute void unless that “conclusion is so clear that

        no reasonable doubt can arise, or the statute cannot be upheld on any reasonable

        ground.” Id. (citing Poor Richard’s, Inc. v. Stone, 322 N.C. 61, 63, 366 S.E.2d 697, 698

        (1988)). Presuming that a statutory enactment is constitutional and resolving every

        doubt in favor of the statute ensures that the Court will not inadvertently prevent a

        lawful exercise of legislative power.

¶ 165         This exercise of judicial restraint is especially necessary to counterbalance the

        power of judicial review because our constitution does not enable the other branches

        to check our exercise of the judicial power to strike down statutes:

                     The power of declaring laws unconstitutional should
                     always be exercised with extreme caution, and every doubt
                     resolved in favor of the statute. As has been well said, these
                     rules are founded on the best of reasons, because, while the
                     supreme judicial power may interfere to prevent a
                     legislative, and other departments, from exceeding their

                                                    -27-
                                            HARPER V. HALL

                                              2022-NCSC-121

                                          Newby, C.J., dissenting



                     powers, no tribunal has yet been devised to check the
                     encroachments of the judicial power itself.

        Jenkins, 180 N.C. at 170, 104 S.E.2d. at 347. Applying the presumption of

        constitutionality and adhering to its separation-of-powers principles, courts should

        presume that the General Assembly’s policy decisions, made while acting pursuant

        to its legislative authority, are constitutional.

¶ 166         In this case, the General Assembly made various policy decisions during each

        step of the remedial map-drawing process, such as the decision to use Maptitude or

        to obtain partisan election data from the Mattingly Election Set. Accordingly, the

        three-judge panel should have started from the presumption that these policymaking

        decisions were constitutional. Then it should have reviewed the evidence to determine

        if, beyond a reasonable doubt, one or more of those policy decisions was arbitrary,

        flawed, or unreasonable so as to render at least one of the Remedial Plans

        unconstitutional. For example, such evidence might show that Maptitude is a

        defective software that vastly undercalculated the Remedial Plans’ Mean-Median

        Difference and Efficiency Gap scores or that the Mattingly Election Set contained

        flawed data. If the evidence supported a determination that these policy decisions

        were constitutionally flawed beyond a reasonable doubt, only then could the

        three-judge panel have declared the affected map or maps constitutionally invalid. If

        the evidence did not demonstrate this sort of constitutional defect, however, it would

        be insufficient to overcome the presumption, and the three-judge panel would have

                                                   -28-
                                           HARPER V. HALL

                                            2022-NCSC-121

                                         Newby, C.J., dissenting



        been required to uphold the Remedial Plans. Accordingly, we consider whether the

        three-judge panel’s “findings of fact and conclusions of law were appropriate and

        adequate” in approving the RSP and RHP and rejecting the RCP. Stephenson v.

        Bartlett (Stephenson II), 357 N.C. 301, 309, 582 S.E.2d 247, 252 (2003).

           B. Findings of Fact and Conclusions of Law
¶ 167         In cases such as this one, in which the trial court presides over a trial without

        a jury, this Court’s role of review is very limited. See Bailey v. State, 348 N.C. 130,

        146, 500 S.E.2d 54, 63 (1998). In reviewing a trial court’s findings of fact, “we are

        ‘strictly limited to determining whether the trial judge’s underlying findings of fact

        are supported by competent evidence.’ ” State v. Williams, 362 N.C. 628, 632, 669

        S.E.2d 290, 294 (2008) (quoting State v. Cooke, 306 N.C. 132, 134, 291 S.E.2d 618,

        619 (1982)). If the trial court’s findings of fact are supported by competent evidence,

        the findings “have the force and effect of a jury verdict and are conclusive on appeal

        if there is competent evidence to support them.” Stephenson II, 357 N.C. at 309, 582

        S.E.2d at 252 (quoting Bailey, 348 N.C. at 146, 500 S.E.2d at 63). Such findings are

        binding on appeal even if the “evidence is conflicting,” Williams, 362 N.C. at 632, 669

        S.E.2d at 294 (quoting State v. Smith, 278 N.C. 36, 41, 178 S.E.2d 597, 601 (1971)),

        and “could be viewed as supporting a different finding,” Stephenson II, 357 N.C. at

        309, 582 S.E.2d at 252 (quoting Bailey, 348 N.C. at 146, 500 S.E.2d at 63); see also

        Biggs v. Lassiter, 220 N.C. 761, 770, 18 S.E.2d 419, 424 (1942) (noting that a trial



                                                  -29-
                                            HARPER V. HALL

                                              2022-NCSC-121

                                          Newby, C.J., dissenting



        court’s findings of fact are binding on appeal “unless there is no sufficient evidence to

        support them, or error has been committed in receiving or rejecting testimony upon

        which they are based, or some other question of law is raised with respect to said

        findings”). Where contradictory evidence exists, “the trial judge is in the best position

        to ‘resolve the conflict.’ ” Williams, 362 N.C. at 632, 669 S.E.2d at 294 (quoting Smith,

        278 N.C. at 41, 178 S.E.2d at 601). Likewise, the trial court determines the amount

        of weight given to various pieces of evidence. In re I.K., 377 N.C. 417, 2021-NCSC-60,

        ¶ 25 (“It is the trial court’s responsibility to pass upon the credibility of the witnesses

        and the weight to be given their testimony . . . .” (quoting In re G.G.M., 377 N.C. 29,

        2021-NCSC-25, ¶ 18)).

¶ 168          If we conclude that competent evidence supports the trial court’s findings of

        fact, “we must then determine whether those findings of fact support the conclusions

        of law.” Stephenson II, 357 N.C. at 309, 582 S.E.2d at 252. We review a trial court’s

        conclusions of law de novo. State v. Biber, 365 N.C. 162, 168, 712 S.E.2d 874, 878

        (2011).

        III.      Analysis

¶ 169          Here the majority upholds the three-judge panel’s approval of the RHP but

        finds unconstitutional the RSP. It affirms the three-judge panel’s conclusion that the

        RCP was unconstitutional and upholds the Modified Congressional Plan redrawn by

        the Special Masters. To reach these holdings, the majority briefly mentions the


                                                   -30-
                                           HARPER V. HALL

                                            2022-NCSC-121

                                         Newby, C.J., dissenting



        appropriate standards of review but then, when necessary, circumvents those

        standards to reach its desired results. The majority fails to apply the presumption of

        constitutionality in a manner consistent with our precedent and the textual allocation

        of power between the branches of government. Likewise, the majority fails to

        consistently limit itself to considering whether the three-judge panel’s underlying

        findings of fact are supported by competent evidence. Instead, the majority freely

        reweighs and distorts evidence that is essentially the same to support two conflicting

        results—affirmation of the RHP but reversal of the RSP. The majority strips the

        three-judge panel of its responsibility to assess credibility and distribute weight to

        the evidence and freely substitutes its own judgment regarding weight and

        credibility.

¶ 170          The three-judge panel relied heavily on each map’s Mean-Median Difference

        and Efficiency Gap scores in forming its findings of fact and reaching its ultimate

        conclusions of law. It focused on these metrics because in Harper I the majority

        identified threshold scores for these metrics that it said could serve as safe harbors

        of constitutionality. See Harper I, 2022-NCSC-17, ¶¶ 166–67. Here there is competent

        evidence to support the three-judge panel’s findings of fact that both the RHP and the

        RSP satisfy those thresholds. Nevertheless, the majority insists that the three-judge

        panel correctly approved the RHP but somehow incorrectly approved the RSP. The




                                                  -31-
                                            HARPER V. HALL

                                             2022-NCSC-121

                                          Newby, C.J., dissenting



        only explanation is that the majority has shaped its analysis to ensure a

        predetermined outcome.

¶ 171         Additionally, the majority affirms the three-judge panel’s erroneous rejection

        of the RCP. The three-judge panel failed to give the RCP the correct presumption of

        constitutionality because it did not defer to the General Assembly’s policy choices to

        use Maptitude and the Mattingly Election Set. It then adopted the Special Masters’

        summary rejection of the RCP and accepted the Special Masters’ Modified

        Congressional Map.

¶ 172         The dissent in Harper I forecasted the incongruent results the majority reaches

        today. The majority’s result confirms that there is no discernable, manageable

        standard by which to adjudicate partisan gerrymandering claims. See id. ¶ 241

        (Newby, C.J., dissenting). Even though the majority insists that the General

        Assembly’s Remedial Plans must pass the Harper I tests to be entitled to the

        presumption of constitutionality, see id. ¶ 163 (majority opinion), it now changes the

        tests. Further, this analysis flips the presumption of constitutionality on its head and

        permits the majority to select pieces of data from four, court-appointed political

        scientists and evidence presented by plaintiffs to uphold the redistricting plans it

        finds politically favorable and reject those that it does not. As discussed in the dissent

        in Harper I, the majority disingenuously commandeered this heightened standard

        approach from Stephenson I, 355 N.C. at 383−84, 562 S.E.2d at 396−97. See id. ¶¶


                                                   -32-
                                           HARPER V. HALL

                                            2022-NCSC-121

                                         Newby, C.J., dissenting



        258−59 (Newby, C.J., dissenting). In Stephenson I, however, this Court overcame the

        presumption of constitutionality by applying clear standards derived from the text of

        the constitution itself, rather than the ever-changing, nebulous “standards” of the

        majority’s results-oriented approach.

           A. Remedial House Plan
¶ 173         On remand, the General Assembly made the policy decision to use Maptitude

        along with partisan election data from its chosen Mattingly Election Set to draw and

        adjust the Remedial Plans until each fell within the Mean-Median Difference and

        Efficiency Gap thresholds identified by this Court in Harper I. The General Assembly

        chose to use the Mean-Median Difference and Efficiency Gap scores, as opposed to

        other tests, because these metrics have been peer-reviewed extensively and because

        scholars generally agree on the appropriate thresholds for measuring partisanship

        with these metrics. As measured by Maptitude, the RHP satisfied these threshold

        standards:

                                                         RHP

                                     Mean-Median 0.7%

                                     Efficiency          0.84%
                                     Gap

¶ 174         In its order, the three-judge panel relied primarily on the reports of its Special

        Masters in making its findings of fact. Specifically, the Special Masters reviewed the

        “submissions from all of the parties as well as the reports of the advisors” and


                                                  -33-
                                           HARPER V. HALL

                                            2022-NCSC-121

                                         Newby, C.J., dissenting



        materials from the parties’ “experts.” In all, this evidence included twelve

        submissions and briefs from the parties, seven reports and affidavits from the parties’

        experts, and four reports from the Special Masters’ advisors, totaling 716 pages. The

        Special Masters also considered the “findings of the advisors on the partisan

        symmetry analysis, the declination metrics, and their opinions on partisan bias and

        evidence of partisan gerrymandering.” The advisors’ evidence was extensive and

        diverse and included an array of partisan fairness metrics, differing counts of

        “competitive” seats, measures of compactness, and graphic comparisons to ensemble

        maps. Of note, each advisor submitted a separate report. They did not submit a single

        collective report as indicated by the majority. “Considering all of this information as

        well as the totality of circumstances,” the Special Masters concluded that the RHP

        “meets the test of presumptive constitutionality . . . under the metrics identified by

        the North Carolina Supreme Court.”

¶ 175         In turn, the three-judge panel “adopt[ed] in full the findings of the Special

        Masters” and reviewed “all remedial and alternative plans . . . as well as additional

        documents, materials, and information pertaining to the submitted plans” in making

        “additional specific findings” on the Remedial Plans. First, the three-judge panel

        summarized the General Assembly’s process for drawing and analyzing all the

        Remedial Plans and found that it was constitutionally compliant:

                           13.   The General Assembly’s Remedial Criteria
                     governing the remedial map drawing process were those

                                                  -34-
                                           HARPER V. HALL

                                            2022-NCSC-121

                                         Newby, C.J., dissenting



                     neutral and traditional redistricting criteria adopted by the
                     Joint Redistricting Committees on August 12,
                     2021 . . . unless the criteria conflicted with the Supreme
                     Court Remedial Order and full opinion.

                            14.     Although expressly forbidden by the
                     previously-used August 2021 Criteria, the General
                     Assembly as part of its Remedial Criteria intentionally
                     used partisan election data as directed by the Supreme
                     Court’s Remedial Order. The General Assembly did so by
                     loading such data into Maptitude, the map drawing
                     software utilized by the General Assembly in creating
                     districting plans . . . .

                           15.    The Court finds that the General Assembly’s
                     use of partisan data in this manner comported with the
                     Supreme Court Remedial Order.

        The three-judge panel then addressed the RHP specifically, finding that it contained

        “key differences” that rendered it more competitive than the 2021 House Plan, that

        the General Assembly appropriately balanced incumbency protection with

        “traditional neutral districting criteria,” that the RHP was “satisfactorily within the

        statistical ranges set forth in [Harper I],” and that any “partisan skew” remaining in

        the RHP was “explained by the political geography of North Carolina.”

¶ 176         Based on these findings, the three-judge panel concluded that the RHP

        “satisfies th[is] [ ] Court’s standards” in Harper I, and that none of the evidence

        presented was “sufficient to overcome th[e] presumption” that the RHP was

        constitutional. Accordingly, the three-judge panel approved the RHP.




                                                  -35-
                                              HARPER V. HALL

                                               2022-NCSC-121

                                            Newby, C.J., dissenting



¶ 177          The majority upholds the RHP by finding that competent evidence supports

        the relevant findings of fact which in turn support the conclusion that the RHP is

        constitutional. This result is correct, but the majority reaches it for the wrong

        reasons. In concluding that the relevant findings of fact are supported by competent

        evidence, the majority looks only to the evidence submitted by the Special Masters’

        advisors and does not even mention Legislative defendants’ data or chosen remedial

        process. For example, the majority notes that “[t]he Special Masters’ [a]dvisors

        determined that the RHP yields an average [E]fficiency [G]ap of about 2.88%, [and]

        an average [M]ean-[M]edian [D]ifference of about 1.27%,”7 but does not acknowledge

        that Legislative defendants calculated an Efficiency Gap of 0.84% and a

        Mean-Median Difference of 0.70% using Maptitude and the Mattingly Election Set.

        Harper II, 2022-NCSC-121, ¶ 93.

¶ 178          The majority’s approach is inappropriate because, as already noted, the proper

        starting point when reviewing an act of the General Assembly is to exercise the

        presumption that the General Assembly’s policy choices are constitutional. This

        Court should presume the General Assembly’s policy choices, such as the use of




               7 Nowhere in Harper I does the majority mention using averages of Mean-Median
        Difference and Efficiency Gap scores to assess a map’s partisan fairness. By definition, to
        determine an average requires giving equal weight to each score. Nevertheless, the majority
        now relies on these average scores in upholding the RHP, despite the fact that its calculation
        of the RHP’s average Mean-Median Difference is significantly outside its stated parameter
        of 1% or less.


                                                     -36-
                                           HARPER V. HALL

                                            2022-NCSC-121

                                         Newby, C.J., dissenting



        Maptitude or the Mattingly Election Set, were constitutional and only review the

        advisors’ reports to see whether they rebut the presumption beyond a reasonable

        doubt. The majority does the opposite, however.

¶ 179         No one alleged the General Assembly’s policy decisions—such as, which

        redistricting   software   and   which     partisan        election   data   to   use—were

        unconstitutional. There was no evidence to that effect in the record. Thus, by looking

        exclusively to the advisors’ evidence and ignoring entirely Legislative defendants’

        evidence, the majority’s analysis defers to the advisors’ methods and reports and uses

        them to build a case that the RHP is constitutional.

¶ 180         The majority’s approach is erroneous because it adopts the advisors’ policy

        determinations—that is, their selected analyses—as the redistricting standard. Such

        an approach reverses the presumption of constitutionality because it no longer

        requires the evidence to demonstrate that the General Assembly’s plan fails to meet

        an objective standard of constitutionality. Instead, it requires the General Assembly

        to show that some group of unspecified political scientists agree that its policy

        determinations meet constitutional muster. This backwards approach permits the

        majority to weigh the various redistricting approaches from the individual advisors

        as it sees fit, rather than deferring to the General Assembly’s selected redistricting

        approach. As a result, the majority can select the evidence that supports its preferred

        outcome and reject the evidence that does not.


                                                  -37-
                                           HARPER V. HALL

                                            2022-NCSC-121

                                         Newby, C.J., dissenting



¶ 181         With the RHP, the majority happened to reach the correct result without giving

        proper deference to the legislative branch’s policy choices. Following this same

        approach, however, enables the majority to reach a contradictory result with the RSP.

        A comparison of the majority’s treatment of the RSP with its treatment of the RHP

        demonstrates the inherent flaws in the majority’s approach.

           B. Remedial Senate Plan
¶ 182         Despite the three-judge panel’s upholding of the RHP, as recommended by the

        Special Masters, the majority declines to give the RSP a presumption of

        constitutionality, applies strict scrutiny, and determines that it is unconstitutional

        beyond a reasonable doubt. The majority arrives at this conclusion despite the fact

        that the evidence regarding the RSP and the RHP is very similar. Considered

        together, the majority’s holdings regarding the RSP and the RHP make clear that it

        is simply reweighing and, at times, mischaracterizing the evidence in order to reach

        its preferred outcome.

¶ 183         On remand, the General Assembly made the exact same policy choices and

        followed the exact same redrawing process for the RSP as it did for the RHP. It

        utilized Maptitude and the partisan election data from the Mattingly Election Set to

        draw and adjust the RSP until the RSP fell within the Mean-Median Difference and

        Efficiency Gap thresholds identified by this Court in Harper I. Just like the RHP, the

        RSP, as measured by Maptitude, satisfied the Harper I threshold standards:



                                                  -38-
                                          HARPER V. HALL

                                           2022-NCSC-121

                                        Newby, C.J., dissenting



                                                        RSP

                                    Mean-Median 0.65%

                                    Efficiency          3.97%
                                    Gap

¶ 184         Likewise, the Special Masters considered very similar evidence in assessing

        the RSP as they did in assessing the RHP. Notably, from their weighing of this

        evidence the Special Masters made almost identical findings regarding the RHP and

        the RSP:

                          I.      Proposed Remedial House Plan

                    The advisors as well as the experts of the parties (“experts”)
                    all found the efficiency gap of the proposed [RHP] to be less
                    than 7%. The majority of the advisors and experts found
                    the mean-median difference of the proposed [RHP] to be
                    less than 1%. In addition to these facts, the Special Masters
                    considered the findings of the advisors on the partisan
                    symmetry analysis, the declination metrics, and their
                    opinions on partisan bias and evidence of partisan
                    gerrymandering. Considering all of this information as
                    well as the totality of circumstances, the Special Masters
                    conclude under the metrics identified by the North
                    Carolina Supreme Court that the proposed [RHP] meets
                    the test of presumptive constitutionality. Further the
                    Special Masters did not find substantial evidence to
                    overcome the presumption of constitutionality and
                    recommend to the [three-judge panel] that it give
                    appropriate deference to the General Assembly and uphold
                    the constitutionality of the [RHP].

                          II.    Proposed Remedial Senate Plan

                    All of the advisors and experts found the efficiency gap of
                    the proposed [RSP] to be less than 7%. The majority of the

                                                 -39-
                                           HARPER V. HALL

                                            2022-NCSC-121

                                         Newby, C.J., dissenting



                     advisors and experts found the mean-median difference of
                     the proposed [RSP] to be less than 1%. In addition to these
                     facts, the Special Masters considered the findings of the
                     advisors on the partisan symmetry analysis, the
                     declination metrics, and their opinions on partisan bias
                     and evidence of partisan gerrymandering. Considering all
                     of this information as well as the totality of circumstances,
                     the Special Masters conclude under the metrics identified
                     by the North Carolina Supreme Court [that] the [RSP]
                     meets the test of presumptive constitutionality. Further
                     the Special Masters did not find substantial evidence to
                     overcome the presumption of constitutionality and
                     recommend to the [three-judge panel] that it give
                     appropriate deference to the General Assembly and uphold
                     the constitutionality of the [RSP].

¶ 185         In turn, the three-judge panel adopted these findings “in full” and found that

        they demonstrated that the RHP and RSP “meet the requirements of [Harper I].” The

        panel also made “additional specific findings” regarding each plan. Similar to the

        Special Masters’ findings, the three-judge panel’s specific findings regarding the RSP

        and RHP were nearly identical:

                           36.    In determining the base map for the State
                     Senate Districts, the Senate also started from scratch. The
                     Senate altered two county groupings and adopted
                     groupings for Senate Districts 1 and 2 that were preferred
                     by Common Cause Plaintiffs. The remaining county
                     groupings remained the same. As a result, the 13
                     wholly-contained single district county groupings in the
                     [RSP] were kept from the [2021 Senate] Plan.

                           ....

                          39.   The process for the development of the
                     Remedial Senate Plan began with separate maps being
                     drawn by the Senate Democratic Caucus and the

                                                  -40-
                      HARPER V. HALL

                       2022-NCSC-121

                    Newby, C.J., dissenting



Republican Redistricting and Election Committee
members, respectively. The plans were then exchanged
and discussed; however, after the two groups could not
come to a resolution, the plan proposed by the Republican
Redistricting and Election Committee members was then
put to a vote by the Senate Committee and advanced to the
full chamber.

      40.    The [RSP] includes ten districts that were
within ten points in the 2020 presidential race.

       41.     The [RSP] reflects key differences from the
2021 [ ] Senate Plan in the projected partisan makeup of
districts in certain county groupings.

             a. In   the    Cumberland-Moore      County
                grouping, Senate District 21 is now more
                competitive.

             b. In the Iredell-Mecklenburg County
                grouping, one district is more competitive.

             c. In New Hanover County, the districts
                were made more competitive, resulting in
                a Senate District 7 that leans Democratic.

             d. In Wake County, Senate Districts 17 and
                18 are more Democratic leaning.

       42.    The Court finds, based upon the analysis
performed by the Special Masters and their advisors, that
the [RSP] is satisfactorily within the statistical ranges set
forth in the Supreme Court’s full opinion. See Harper v.
Hall, 2022-NCSC-17, ¶ 166 ([M]ean-[M]edian [D]ifference
of 1% or less) and ¶ 167 ([E]fficiency [G]ap less than 7%).

       43.   The Court finds that to the extent there
remains a partisan skew in the [RSP], that partisan skew
is explained by the political geography of North Carolina.


                             -41-
                      HARPER V. HALL

                       2022-NCSC-121

                    Newby, C.J., dissenting



      ....

       51.    In determining the base map for the State
House Districts, the House started from scratch after
keeping only the 14 districts that were the product of single
district county groupings.

      ....

       54.     The [RHP] reflects key differences from the
2021 [ ] House Plan in the projected partisan makeup of
districts in certain county groupings.

             a. Buncombe County, which consisted of 1
                Republican and 2 Democratic districts in
                the [2021 House] Plan, consists of 3
                Democratic districts in the [RHP].

             b. Pitt County, which consisted of 1
                Republican and 1 Democratic district in
                the [2021 House] Plan, consists of 2
                Democratic districts in the [RHP].

             c. Guilford County now consists           of   6
                Democratic leaning districts.

             d. Cumberland County now consists of 3
                Democratic districts and 1 competitive
                district.

             e. Mecklenburg and Wake Counties now
                consist of 13 Democratic leaning districts
                each.

             f. New Hanover, Cabarrus, and Robeson
                Counties now contain an additional
                competitive district each.

      55.    The Court finds, based upon and confirmed by
the analysis of the Special Masters and their advisors, that

                             -42-
                                            HARPER V. HALL

                                              2022-NCSC-121

                                          Newby, C.J., dissenting



                       the [RHP] [is] satisfactorily within the statistical ranges
                       set forth in the Supreme Court’s full opinion. See Harper v.
                       Hall, 2022-NCSC-17, ¶166 ([M]ean-[M]edian [D]ifference
                       of 1% or less) and ¶167 ([E]fficiency [G]ap less than 7%).

                              56.   The Court finds that to the extent there
                       remains a partisan skew in the [RHP], that partisan skew
                       is explained by the political geography of North Carolina.

¶ 186            The evidence underlying the three-judge panel’s findings of fact regarding the

         RHP’s and RSP’s Mean-Median and Efficiency Gap scores was also characteristically

         the same. Both sets of findings were based on “the analysis of the Special Masters

         and their advisors”:

        Remedial Senate Plan

                     Grofman    McGhee       Wang      Jarvis       Mattingly    Barber       Maptitude
                     6 election Planscore    2016-                  16     new   General
                     composite               2020                   Election     Assembly’s
                                                                    Composite    Mattingly
                                                                                 Election
                                                                                 Set
        Mean-        0.77%       2.2%        0.8%      1.4%         1.3%         0.65%        0.63%
        Median
        Diff.

        Efficiency   4.24%       4.8%        2.2%      4.0%         4.07%        3.97%        3.98%
        Gap




                                                    -43-
                                              HARPER V. HALL

                                                2022-NCSC-121

                                            Newby, C.J., dissenting



        Remedial House Plan

                     Grofman    McGhee         Wang      Jarvis       Mattingly    Barber       Maptitude
                     6 election Planscore      2016-                  16     new   General
                     composite                 2020                   Election     Assembly’s
                                                                      Composite    Mattingly
                                                                                   Election
                                                                                   Set
        Mean-        0.89%        1.4%         0.9%      1.5%         1.45%        0.7%         0.71%
        Median
        Diff.

        Efficiency   2.72%        3.0%         3.1%      2.7%         3.23%        0.84%        0.84%
        Gap

          For both plans, at least four advisors and experts calculated a Mean-Median

         Difference score of less than 1%, and all of the advisors and experts calculated an

         Efficiency Gap score of less than 7%.8

¶ 187            Given the similarities between both the three-judge panel’s findings of fact

         regarding each plan and the evidence supporting those findings of fact, it is clear

         there was evidence supporting the panel’s conclusion that both plans “meet th[is] [ ]

         Court’s standards and requirements” from Harper I, particularly when the

         three-judge panel was required to presume that the General Assembly’s selected

         approach of using Maptitude, pulling partisan election data from the Mattingly

         Election Set, and relying on the resulting Mean-Median Difference and Efficiency


                 8The appropriate standard of review is whether any evidence supports the three-judge
         panel’s findings of fact. Here there is clearly ample evidence in the record to support the
         three-judge panel’s findings of fact that the RHP and the RSP were “satisfactorily within the
         statistical ranges set forth in [Harper I].”


                                                      -44-
                                            HARPER V. HALL

                                             2022-NCSC-121

                                          Newby, C.J., dissenting



        Gap scores was constitutional. As a result, the majority’s decision to overturn the

        RSP but uphold the RHP when each is supported by comparable evidence is

        inconsistent and can only be explained by the majority’s desire to reach a particular

        outcome. To accomplish this outcome, the majority reweighs and defers exclusively

        to select portions of the evidence that the Special Masters and three-judge panel in

        fulfilling its duty as the fact-finder apparently chose to discount.

¶ 188         The majority says one of the “keystones” of the three-judge panel’s decision is

        its erroneous views of the statistical data. For example, the majority notes that “all

        but one [a]dvisor” concluded that the RSP scored above the 1% Mean-Median

        Difference threshold but ignores the fact that all the advisors found that the RSP

        scored below the 7% Efficiency Gap threshold. Harper II, 2022-NCSC-121, ¶ 99. The

        majority’s statement that “all but one [a]dvisor” calculated a Mean-Median Difference

        above 1% for the RSP is not only selective, but inaccurate. Half of the advisors, not

        one, calculated the RSP’s Mean-Median Difference score as less than 1%. This

        inaccuracy illustrates why appellate courts must refrain from reweighing evidence

        and instead must defer to the trial court’s assessment of the record. See In re I.K.,

        2021-NCSC-60, ¶ 25 (“It is the trial court’s responsibility to pass upon the credibility

        of the witnesses and the weight to be given their testimony and the reasonable

        inferences to be drawn therefrom. Because the trial court is uniquely situated to make




                                                   -45-
                                             HARPER V. HALL

                                               2022-NCSC-121

                                           Newby, C.J., dissenting



        this credibility determination appellate courts may not reweigh the underlying

        evidence presented at trial.”).9

¶ 189          Nevertheless, according to the majority, this evidence undermines the three-

        judge panel’s finding that the RSP met the statistical thresholds identified in Harper

        I. The same number of advisors, however, found that the RHP scored above the 1%

        Mean-Median Difference threshold as well. Inexplicably, the majority concludes that

        this fact weighs against the three-judge panel’s findings of fact regarding the RSP

        but supports its findings of fact regarding the RHP.

¶ 190          In upholding the RHP, the majority states that collectively “[t]he [ ] [a]dvisors

        determined that the RHP yields an average [E]fficiency [G]ap of about 2.88%, [and]

        an average [M]ean-[M]edian [D]ifference of about 1.27%.” Harper II, 2022-NCSC-121,

        ¶ 93. The advisors’ average scores for the RSP are very close to those for the RHP.

        For the RSP, the average of the advisors’ Efficiency Gap scores is 3.81% and the

        average of their Mean-Median Difference scores is 1.29%. The average Mean-Median

        Difference scores for the two plans are within two-one-hundredths of a percentage

        point of each other. Why does 1.27% weigh in favor of the RHP’s constitutionality but

        1.29% weighs against the RSP’s constitutionality? If there is something critical about

        that difference, the majority does not explain it.


               9 To the extent the majority questions the work of the three-judge panel and its
        assessment of the evidence, the correct resolution is to remand for clarification, not for an
        appellate court to reweigh evidence and find its own facts.


                                                    -46-
                                                 HARPER V. HALL

                                                  2022-NCSC-121

                                               Newby, C.J., dissenting



¶ 191         The majority’s use of average scores is also problematic for another reason. The

        advisors did not calculate the average of their Mean-Median Difference and Efficiency

        Gap scores. Instead, each advisor individually calculated a set of scores using his

        chosen redistricting software and set of elections, and then each advisor submitted

        his set of scores to the three-judge panel. The majority, on its own, calculates these

        average scores, giving each equal weight, and then relies on this new data to support

        its conclusion that the RHP is constitutional and the RSP is unconstitutional. The

        majority does this even though it never mentioned using averages of Mean-Median

        Difference and Efficiency Gap scores to assess a map’s partisan fairness in Harper I.

¶ 192         In calculating its own average scores, the majority essentially reweighs the

        evidence to give equal weight and credibility to each of the advisors’ calculations. It

        gives equal weight to these four sets of scores despite claiming to discount the

        analyses of the two advisors who engaged in forbidden ex parte communications.10

        The three-judge panel, however, should weigh the evidence, determine credibility,

        and find facts because it “is in the best position” to do so. Williams, 362 N.C. at 632,

        669 S.E.2d at 294 (quoting Smith, 278 N.C. at 41, 178 S.E.2d at 601). In its order, the

        three-judge panel did not specify the weight that it gave to each of the advisors’ scores,

        though it did incorporate the Special Masters’ finding that “the analysis provided by

        Drs. Wang and Jarvis was helpful” but “not determinative” of any particular finding


              10   See generally footnote 4.


                                                        -47-
                                              HARPER V. HALL

                                                2022-NCSC-121

                                            Newby, C.J., dissenting



        of fact. Accordingly, in averaging the advisors’ scores and assigning each of their

        scores equal weight, the majority reweighs the evidence and attaches creditability to

        evidence that the three-judge panel and Special Masters might have discounted. The

        majority usurps the three-judge panel’s role as fact-finder by replacing the three-

        judge panel’s assessment of the advisors’ credibility with its own.11

¶ 193          Similarly, the majority rejects the three-judge panel’s finding of fact that any

        “partisan skew” remaining in the RSP is “explained by the political geography of

        North Carolina.” Harper II, 2022-NCSC-121, ¶ 100. The majority rejects this finding,

        claiming that it “is an incomplete statement of the requirement established in Harper

        [I].” Id. The three-judge panel, however, made the exact same finding of fact

        regarding the RHP: “The [trial] [c]ourt finds that to the extent there remains a

        partisan skew in the [RHP], that partisan skew is explained by the political



               11 As already noted, the majority here freely disregards the appropriate standard of
        review and reweighs the evidence only when necessary to reach its preferred outcome.
        However, in another case also filed today, the same majority insists that it must defer to a
        trial court’s findings of fact when supported by competent evidence:

                      many of defendants’ arguments in this case ask this Court to
                      rewrite the trial court’s findings of fact. But when the trial court
                      conducts a trial without a jury, “the trial court’s findings of fact
                      have the force and effect of a jury verdict and are conclusive on
                      appeal if there is competent evidence to support them, even [if]
                      the evidence could be viewed as supporting a different findings.”

        Holmes v. Moore, 2022-NCSC-122, ¶ 83 (quoting In re Skinner, 370 N.C. 126, 139, 804 S.E.2d
        449, 458 (2017)). Thus, it is clear that the majority understands the appropriate standard of
        review, but simply ignores it at will to reach its favored outcome.


                                                     -48-
                                              HARPER V. HALL

                                                2022-NCSC-121

                                            Newby, C.J., dissenting



        geography of North Carolina.” The majority, however, does not reject this identical

        finding of fact as an “incomplete statement” of its criteria from Harper I. Instead, the

        majority accepts this finding as “supported by competent evidence.” Id. ¶ 93. How can

        this finding of fact support the conclusion that the RHP is constitutional, but weigh

        against the conclusion that the RSP is constitutional?12

¶ 194          Finally, in addition to the various errors contained in the majority’s analysis

        listed above, the majority also gravely mischaracterizes the evidence from below.

        Most notably, the majority repeatedly cites from one of the advisors’ reports but

        describes that cited data or opinion as if it were the collective conclusion of all four

        advisors. For example, the majority states the “[t]he [a]dvisors specifically

        determined that alternative remedial Senate plans often reflect ‘less than half the

        size of the [partisan] advantage in the Legislative [d]efendants’ [RSP].’ ” Harper II,

        2022-NCSC-121, ¶ 100 (second and fourth alteration in original). This quote,


               12 Notably, the three-judge panel’s finding regarding political geography was born out
        in the November 2022 election. While various political science tests may seek to assess the
        political geography of the state, nothing is more accurate in revealing the political geography
        than our most recent election. Six statewide Republican judicial candidates won their seats
        by at least 5%, each carrying at least eighty-one counties. See North Carolina State Board of
        Elections,
        https://er.ncsbe.gov/?election_dt=11/08/2022&county_id=0&office=JUD&contest=0              (last
        visited Dec. 8, 2022). Similarly, aggregating votes across the state, the Republican state
        senatorial candidates received 59% of the total vote share, while Republican state House
        candidates received over 57%. See North Carolina State Board of Elections,
        https://er.ncsbe.gov/?election_dt=11/08/2022&county_id=0&office=NCS&contest=0              (last
        visited Dec.      8,    2022);    see   North Carolina State          Board     of Elections,
        https://er.ncsbe.gov/?election_dt=11/08/2022&county_id=0&office=NCH&contest=0              (last
        visited Dec. 8, 2022).


                                                     -49-
                                            HARPER V. HALL

                                             2022-NCSC-121

                                          Newby, C.J., dissenting



        however, is contained in only one of the advisors’ reports; it is not, at least as far as

        the record reflects, the conclusion of all four advisors. Nevertheless, the majority

        describes this opinion as if it were reached by the advisors collectively.

¶ 195         The majority mischaracterizes various portions of evidence in this way

        throughout its opinion, essentially implying that the four advisors collectively

        assessed the Remedial Plans and generally agreed on every aspect of their analysis.

        This depiction is simply inaccurate. Each advisor individually analyzed the Remedial

        Plans using his own preferred metrics, election data, and calculation methods, and

        each reached different individual conclusions. Accordingly, the majority’s rendering

        of the advisors’ reports as a shared analysis is misleading.

¶ 196         Regardless of the various flaws in the majority’s analysis, the appropriate

        standard of review in this case required the three-judge panel to assume that the

        General Assembly’s methods and scores were valid and accurate unless the evidence

        demonstrates otherwise beyond a reasonable doubt. The General Assembly, one

        expert, and two of the four advisors agreed that the RSP scored below the 1%

        threshold for Mean-Median Difference, and the General Assembly, one expert, and

        all four advisors agreed that the RSP scored below the 7% threshold for Efficiency

        Gap. This evidence is more than competent to support the three-judge panel’s finding

        that the RSP is “satisfactorily within the statistical ranges set forth in” Harper I, and

        it was the duty of the three-judge panel to weigh this evidence. As a result, it does


                                                   -50-
                                           HARPER V. HALL

                                            2022-NCSC-121

                                         Newby, C.J., dissenting



        not matter that some of the advisors and experts calculated scores above the

        thresholds.

¶ 197         The majority is bound by the three-judge panel’s findings of fact if they are

        supported by competent evidence, even when there is a conflict, Williams, 362 N.C.

        at 632, 669 S.E.2d at 294, and the three-judge panel could have made “a different

        finding,” Stephenson II, 357 N.C. at 309, 582 S.E.2d at 252. The majority fails to

        employ the correct standard of review by seeking evidence that contradicts the three-

        judge panel’s findings of fact, rather than looking for evidence that supports those

        findings. The majority is required to presume the General Assembly acted

        constitutionally absent evidence showing, beyond a reasonable doubt, that it did not.

           C. Remedial Congressional Plan
¶ 198         The General Assembly drew and scored the RCP using the exact same

        approach as it followed for the RHP and RSP. As with the other two maps, Maptitude

        measured the RCP’s Mean-Median Difference and Efficiency Gap scores within the

        majority’s thresholds:

                                                     RCP
                                 Mean-Median         0.61%
                                 Difference
                                 Efficiency Gap      5.29%

¶ 199         In reviewing the RCP, the three-judge panel and the Special Masters once

        again seemed to take the same approach. They examined the same extensive evidence

        from the “submissions from all of the parties as well as the reports of the advisors”


                                                  -51-
                                              HARPER V. HALL

                                               2022-NCSC-121

                                          Newby, C.J., dissenting



         and materials from the parties’ “experts.” From this evidence, the Special Masters

         found that “there is substantial evidence from the findings of the advisors that the

         [RCP] has an [E]fficiency [G]ap above 7% and a [M]ean-[M]edian [D]ifference of

         greater than 1%,” and that “[t]here is disagreement among the parties as to whether

         the proposed [RCP] meets the presumptively constitutional thresholds suggested by

         th[is] [ ] Court.” However, the scores do not support this finding:

             Remedial Congressional Plan

             Grofman    McGhee        Wang     Wang       Jarvis    Mattingly    Barber       Maptitude
             6 election Planscore     2016-    10                   16     new   General
             composite                2020     Election             Election     Assembly’s
                                                                    Composite    Mattingly
                                                                                 Election
                                                                                 Set
Mean-        0.66%       1.1%         0.7%     1.2%       0.9%      1.01%        0.61%        0.61%
Median
Diff.

Efficiency   6.37%       6.4%         7.4%     6.8%       8.8%      7.31%        5.29%        5.3%
Gap

 ¶ 200         Once again, the Special Masters also considered “the advisors’ findings on the

         partisan symmetry analysis and the declination metrics.” The advisors completed the

         same diverse array of partisan fairness metrics, counts of “competitive” seats and

         compactness, and graphic comparisons to ensemble maps for the RCP as they did for

         the other two plans. Considering all of this evidence, the Special Masters concluded

         that the RCP “fails to meet the threshold of constitutionality” set forth in Harper I

         and recommended that the three-judge panel reject the RCP.

                                                   -52-
                                              HARPER V. HALL

                                               2022-NCSC-121

                                            Newby, C.J., dissenting



¶ 201          Given their recommendation, the Special Masters created and submitted the

        Modified Congressional Plan that, in their opinion, satisfied the standards from

        Harper I. In creating the Modified Congressional Plan, the Special Masters “focused”

        on the RCP and “worked solely” with one of the advisors, Dr. Bernard Grofman, and

        his assistant to amend it. Dr. Grofman created three maps for the Special Masters’

        consideration. The Special Masters selected one of Dr. Grofman’s maps and then

        “modified” it “to improve the [E]fficiency [G]ap and [M]ean-[M]edian [D]ifference

        scores” using Dave’s Redistricting App.13

¶ 202          The three-judge panel adopted the Special Masters’ findings in full, and

        proceeded to make its own, additional findings regarding the RCP. First, as with the

        RHP and RSP, the three-judge panel approved of the General Assembly’s remedial

        process for drawing the RCP. Then the three-judge panel noted that the RCP

        contained “key differences from the 2021 Congressional Plan” that made it more

        competitive, including the fact that “[f]our congressional districts are some of the

        most politically competitive in the country.” Next, the three-judge panel looked to the

        RCP’s Mean-Median Difference and Efficiency Gap scores and found, “based upon the




               13  Not only is the composition of this de facto redistricting commission suspect, see
        generally footnote 4, but the actual 2022 election results reflect the Democratic bias in the
        Modified Congressional Plan. Democrats had 47% of the statewide aggregate congressional
        votes but won one-half of the seats. See North Carolina State Board of Elections,
        https://er.ncsbe.gov/?election_dt=11/08/2022&county_id=0&office=FED&contest=0            (last
        visited Dec. 8, 2022).


                                                     -53-
                                            HARPER V. HALL

                                             2022-NCSC-121

                                          Newby, C.J., dissenting



        analysis performed by the Special Masters and their advisors, that the [RCP] is not

        satisfactorily within the statistical ranges set forth in [Harper I].” Finally, the three-

        judge panel found “that the partisan skew in the [RCP] is not explained by the

        political geography of North Carolina.” As a result, the three-judge panel found that

        “[t]he Special Masters’ findings demonstrate that the [RCP] does not meet the

        requirements of th[is] [ ] Court’s Remedial Order and full opinion” in Harper I.

¶ 203         The three-judge panel then turned to the Special Masters’ Modified

        Congressional Plan. The three-judge panel found that the Special Masters’ plan “was

        developed in an appropriate fashion, is consistent with N.C.G.S. § 120-2.4(a1), and is

        consistent with the North Carolina Constitution and th[is] [ ] Court’s [Harper I]

        opinion.”

¶ 204         Based on these findings, the three-judge panel concluded that the RCP “does

        not satisfy th[is] [ ] Court’s standards” from Harper I and therefore, was “not

        presumptively constitutional.” Accordingly, the three-judge panel concluded that the

        RCP was subject to strict scrutiny. Applying strict scrutiny, the three-judge panel

        concluded that “[t]he General Assembly has failed to demonstrate that their [RCP] is

        narrowly tailored to a compelling governmental interest,” and thus, concluded that

        the RCP was unconstitutional. As a result, the three-judge panel concluded that the

        Special Masters’ Modified Congressional Plan should be adopted instead.




                                                   -54-
                                           HARPER V. HALL

                                            2022-NCSC-121

                                         Newby, C.J., dissenting



¶ 205         Although the three-judge panel weighed the same volume and variety of

        evidence in reviewing the RCP as it did with the RSP and RHP, this evidence was not

        competent to support its findings of fact that the RCP “does not meet the

        requirements of [Harper I]” or its conclusions of law that the RCP was

        unconstitutional. The evidence is not competent to support a rejection of the RCP

        because, under the presumption of constitutionality, the standard of proof for

        declaring an act of the General Assembly unconstitutional is significantly higher than

        that for accepting that an act of the General Assembly is constitutional. To support

        the three-judge panel’s findings of fact regarding the RCP, competent evidence would

        have to rebut the presumption that the General Assembly acted constitutionally

        beyond a reasonable doubt.

¶ 206         Overall, the three-judge panel only made two specific findings of fact that

        support its conclusion of law that the RCP was unconstitutional:

                            34.     The Court finds, based upon the analysis
                     performed by the Special Masters and their advisors, that
                     the [RCP] is not satisfactorily within the statistical ranges
                     set forth in the Supreme Court’s full opinion. See Harper v.
                     Hall, 2022-NCSC-17, ¶ 166 (mean-median difference of 1%
                     or less) and ¶ 167 (efficiency gap less than 7%).

                           35.    The Court finds that the partisan skew in the
                     [RCP] is not explained by the political geography of North
                     Carolina.

        The only other findings of fact that were specific to the RCP were (1) that the General

        Assembly’s remedial process and use of partisan data “comported with” this Court’s

                                                  -55-
                                            HARPER V. HALL

                                             2022-NCSC-121

                                          Newby, C.J., dissenting



        Remedial Order, and (2) that the RCP contained “key differences” that made four of

        its districts “some of the most politically competitive in the country.” Neither of these

        findings supports a conclusion that the RCP is unconstitutional. Accordingly, the

        three-judge panel’s rejection of the RCP appears to be based primarily, if not solely,

        on its finding that the plan did not meet the Mean-Median Difference and Efficiency

        Gap thresholds. In turn, the three-judge panel based this finding of fact “upon the

        analysis performed by the Special Masters and their advisors.”

¶ 207         The Maptitude software used by the General Assembly, however, produced

        results which found that the RCP’s Mean-Median Difference and Efficiency Gap

        scores were within the thresholds identified by this Court in Harper I, and the three-

        judge panel approved of the General Assembly’s method for calculating those scores.

        The three-judge panel’s order contains no finding that identifies the RCP’s actual

        Mean-Median Difference and Efficiency Gap scores. Nor does it identify any

        purported flaw in the General Assembly’s metrics or process that rendered its scores

        inaccurate as compared with those calculated by the advisors. The order summarily

        found that “based upon the analysis performed by the Special Masters and their

        advisors,” the scores for the General Assembly’s RCP were too high. However, as

        shown, the scores were consistent with those for the RHP and RSP, which were

        upheld by the three-judge panel. In fact the RCP’s average Mean-Median Difference




                                                   -56-
                                           HARPER V. HALL

                                            2022-NCSC-121

                                         Newby, C.J., dissenting



        score is 0.88% and its average Efficiency Gap score is 6.91%. Both are clearly within

        the “presumptively constitutional” ranges identified by the majority in Harper I.

¶ 208         Accordingly, it appears that the three-judge panel, instead of presuming that

        the General Assembly acted constitutionally in drawing, adjusting, and scoring the

        RCP, deferred to the reports of the Special Masters and the advisors. Again, such a

        backwards approach ignores the presumption of constitutionality altogether and

        defeats its purpose entirely. Even taken together, these reports do not overcome the

        presumption of constitutionality’s high bar. None of the advisors even addressed the

        General Assembly’s remedial process or metrics, let alone demonstrated that the

        legislature’s   decisionmaking    was     arbitrary,       unreasonable,   or   otherwise

        constitutionally flawed. Why were Maptitude’s Mean-Median Difference and

        Efficiency Gap scores sufficient for the RHP and the RSP, but not for the RCP?

¶ 209         Additionally, while the advisors and the experts each calculated slightly

        different scores, this is not surprising because each utilized different redistricting

        software, partisan election data, and calculation methods. For example, each of the

        advisors used different redistricting software from the others, and none chose to use

        Maptitude, as had the General Assembly. Dr. Grofman used Dave’s Redistricting App

        to calculate the RCP’s Mean-Median Difference and Efficiency Gap scores, and Dr.

        McGhee used a web-based redistricting software called PlanScore. It is not clear from




                                                  -57-
                                           HARPER V. HALL

                                            2022-NCSC-121

                                         Newby, C.J., dissenting



        Dr. Grofman’s or Dr. McGhee’s reports how these technologies calculate the relevant

        metrics or whether they do so differently than Maptitude.

¶ 210         Likewise, each of the advisors used different sets of elections as their source of

        partisan data to measure the RCP. Once again, none chose the same set of elections

        as each other or as the General Assembly. Dr. Jarvis, for example, pulled partisan

        election data from eleven statewide elections. Nine of these matched the General

        Assembly’s Mattingly Election Set, but two did not. Dr. Grofman used “major

        statewide races [in] 2016−2020,” but did not specify how many election contests or

        which ones. Dr. Wang used a set of ten statewide elections to create his own sets of

        hypothetical partisan election data. Dr. Wang varied the vote totals in each of these

        elections “above and below an average [vote total]” in order to “evaluat[e] a range of

        future [vote total] scenarios that may arise in the coming decade.” Dr. Wang also

        created a composite of vote totals by averaging together three data points: (1) the

        average two-party vote share of the 2016 and 2020 presidential elections; (2) the

        average two-party vote share of the 2016 and 2020 United States Senate elections;

        and (3) the average two-party vote share of the 2020 elections for Governor and

        Attorney General. None of the advisors stated why they preferred their selected set

        of elections or hypothetical elections or purported to explain why their selection

        should be substituted for the General Assembly’s.




                                                  -58-
                                            HARPER V. HALL

                                             2022-NCSC-121

                                          Newby, C.J., dissenting



¶ 211         Additionally, Dr. McGhee took a very “different approach” to calculating the

        Mean-Median Difference and Efficiency Gap scores. Instead of analyzing which

        party’s candidate would win in a proposed new district by using data from prior

        election contests, Dr. McGhee used PlanScore to “predict” potential partisan

        outcomes in the future. Dr. McGhee did not explain which elections PlanScore applied

        to predict future election results, nor did he explain the criteria used by PlanScore to

        make such predictions. Dr. McGhee also calculated two sets of Mean-Median

        Difference and Efficiency Gap scores. He calculated one set from a simulated election

        that assumed that no incumbents ran for reelection and another set from a simulated

        election that assumed that all incumbents ran for reelection in the proposed district

        containing their residence.

¶ 212         Accordingly, none of the advisors used the same software or followed the same

        methods as the General Assembly, which explains the variance among the calculated

        scores. Once again, we should defer to the General Assembly’s policy choices, such as

        its decision to use Maptitude and the Mattingly Election Set over the policy choices

        of others. It does not matter that the advisors chose to use different software, election

        results, or calculation methods if that evidence does not demonstrate that the General

        Assembly’s alternative choices were constitutionally flawed.

¶ 213         These varying results prove that the process of drawing a redistricting map

        involves and requires a multitude of policy choices. At each step of the process, the


                                                   -59-
                                            HARPER V. HALL

                                             2022-NCSC-121

                                          Newby, C.J., dissenting



        General Assembly could have chosen to do something different. The General

        Assembly could have chosen Dave’s Redistricting App or another redistricting

        software instead of Maptitude. Alternatively, the General Assembly might have

        chosen a different set of elections to supply its partisan election data. It could have

        pulled data from five previous elections, instead of twelve. Or, it could have used only

        presidential elections, instead of a variety of statewide contests.

¶ 214         But the General Assembly did not make any of these decisions. The mere

        existence of other possible redistricting methods does not raise a suspicion, let alone

        demonstrate beyond a reasonable doubt, that the General Assembly’s selected

        approach was constitutionally inadequate in any way. If “every doubt” is to be

        “resolved in favor of” an act of the General Assembly, Jenkins, 180 N.C. at 170, 104

        S.E. at 347, then the three-judge panel should have deferred to the General

        Assembly’s policy choices and its chosen redistricting method when presented with

        nothing more than an array of alternative calculation methods and scores from

        court-appointed political scientists. Accordingly, the three-judge panel erred in

        rejecting the RCP, and this Court should reverse that portion of its order.

¶ 215         Nevertheless, the majority, like the three-judge panel, defers to the report of

        the Special Masters and ignores the presumption of constitutionality entirely. The

        majority flips the presumption of constitutionality on its head by deferring to the

        policy choices of four court-appointed political scientists to invalidate the policy


                                                   -60-
                                           HARPER V. HALL

                                             2022-NCSC-121

                                         Newby, C.J., dissenting



        choices of the people’s chosen representatives. For example, in affirming the

        three-judge panel’s rejection of the RCP, the majority notes that none of the advisors

        found that the RCP “yielded both an [E]fficiency [G]ap below 7% and a

        [M]ean-[M]edian [D]ifference below 1%.” Harper II, 2022-NCSC-121, ¶ 83. The

        majority does not recognize, however, that the General Assembly’s Maptitude

        software measured the RCP’s Efficiency Gap as 5.29% and its Mean-Median

        Difference as 0.61%, both well below the thresholds identified by this Court in Harper

        I. The majority simply defers to the advisors’ findings on the RCP’s Mean-Median

        Difference and Efficiency Gap scores without explaining how the advisors’ analysis

        shows that the General Assembly’s calculation of these scores was constitutionally

        flawed. Nor does the majority create its own averages for the RCP as it did the RHP

        and RSP. If it had it would see that both scores for the RCP are within the

        “presumptively constitutional” ranges identified in Harper I. The RCP has an average

        Mean-Median Difference of 0.88% and an average Efficiency Gap of 6.91%.

¶ 216         In doing so, the majority usurps the role of the General Assembly—the

        policymaking branch of government—by replacing the General Assembly’s

        discretionary redistricting decisions with its own preferred redistricting approaches.

        More broadly, however, the majority eliminates the presumption of constitutionality

        entirely and inserts the judiciary squarely into future policy decisions that rightfully

        belong to the General Assembly. Under the majority’s analytical framework, it


                                                  -61-
                                              HARPER V. HALL

                                               2022-NCSC-121

                                          Newby, C.J., dissenting



        appears that any act of the General Assembly may be declared unconstitutional so

        long as there is at least one scientist, scholar, specialist, or expert willing to opine

        that the statute fails under at least one political science-based metric. As a result, the

        majority has wrenched political power from the people and vested it entirely in its

        own hands.

¶ 217         This Court’s decision from more than a century ago in Jenkins v. State Board

        of Elections, 180 N.C. 169, 104 S.E. 346 (1920), illustrates the significance of the

        separation-of-powers     principles    and    the    strength   of   the   presumption   of

        constitutionality. In that case the General Assembly exercised its legislative

        authority to amend the State’s election laws to allow absentee voting. Specifically,

        the General Assembly enacted the Absentee Voters Law, which permitted any

        registered voter who was “absent from the county in which” he was registered, id. at

        172, 104 S.E. at 348, to vote using mail-in ballot forms provided by the State Board

        of Elections, Compl. 7, Jenkins, 180 N.C. 169 (No. 260). J.J. Jenkins, who was running

        for the Office of State Treasurer, Pl.’s Br. 1, Jenkins, 180 N.C. 169 (No. 260), filed suit

        challenging the Absentee Voters Law as a violation of Article VI of the state

        constitution and sought to enjoin the State Board of Elections from implementing the

        statute in the 1920 general election, id. at 7, 8.

¶ 218         The plaintiff primarily argued that the Absentee Voters Law conflicted with

        Article VI, Section 2 of the North Carolina Constitution. See id. at 2−29. At the time,


                                                     -62-
                                            HARPER V. HALL

                                              2022-NCSC-121

                                          Newby, C.J., dissenting



        Article VI, Section 2 of the North Carolina Constitution required that, to qualify to

        vote in a particular county or district, a person must have “resided . . . in the precinct,

        ward or other election district, in which he offers [to] vote, four months next preceding

        the election.” N.C. Const. of 1868, art. VI, § 2. The plaintiff contended that this

        provision not only required voters to reside in their respective county or district for

        the requisite period of time but also prohibited voters from submitting a ballot unless

        they were physically present in their county or district of residence. See Pl.’s Br. at

        11−13.

¶ 219         Before this Court, the plaintiff made several arguments to support this

        contention. For example, he argued that the verb “offer” in Article VI, Section 2

        referred to a voter’s act of submitting a ballot, not the local board of elections’ act of

        accepting and counting a ballot. Id. at 13. Accordingly, the act of submitting the ballot

        had to occur in the voter’s county of residence and could not be completed by mailing

        a ballot from another location. Id. The plaintiff also analogized the phrase “offers to

        vote” to an offer to form a contract, which is “complete the moment [it] passes out of

        the hands of the [offeree].” Id. at 14. Thus, like a contract offer, the plaintiff argued

        that a voter’s “offer[ ] to vote” was complete the moment he submitted it for

        acceptance by his local board of elections. Id. at 17. Thus, according to the plaintiff,

        the voter could only submit his ballot by hand in the county in which he resided. Id.

        Lastly, the plaintiff also compared Article VI, Section 2 to similar provisions in other


                                                   -63-
                                           HARPER V. HALL

                                             2022-NCSC-121

                                         Newby, C.J., dissenting



        state constitutions that were held to prohibit absentee voting laws. Id. at 18−19.

        Accordingly, the plaintiff concluded that the Absentee Voters Law violated Article VI,

        Section 2 by permitting voters to “offer to vote” from locations outside their county or

        district of residence.

¶ 220          In answering this question, this Court first explained that the well-settled

        presumption of constitutionality applied. Jenkins, 180 N.C. at 170, 104 S.E. at 347

        (“No rule of construction is better settled, both upon principle and authority, than

        that legislative enactments are presumed to be constitutional until the contrary is

        shown. It is only when they plainly conflict with some provision of the [c]onstitution

        that they should be declared void.”). The Court then noted that the plaintiff raised a

        compelling argument that Article VI, Section 2 required a voter to “offer[ ] to vote”

        while physically present in his county or district of residence. Id. at 172, 104 S.E. at

        348. The Court admitted that, as a result, there was some doubt regarding the

        constitutionality of the Absentee Voters Law. Id. (“[W]e must admit that the question

        is perplexing and involved in doubt.”). Regardless, the Court determined that raising

        a compelling argument of unconstitutionality was insufficient to overcome the

        presumption of constitutionality’s high bar. Id. at 172−73, 104 S.E. at 348.

        Accordingly, this Court concluded that it was, therefore, required to uphold the

        statute:

                      [W]e think the language of the [c]onstitution is susceptible
                      of a fair interpretation which will sustain the statute, in

                                                  -64-
                                           HARPER V. HALL

                                            2022-NCSC-121

                                         Newby, C.J., dissenting



                     which case it is our duty to uphold it and give to the law
                     the benefit of the doubt. The party who undertakes to
                     pronounce a law unconstitutional takes upon himself the
                     burden of proving beyond any reasonable doubt that it is
                     so. Nothing should have the effect of avoiding a statute
                     duly enacted but a direct collision between its provisions
                     and the [c]onstitution. That collision is not so clear as to
                     justify us in setting aside a statute, which is the law in a
                     majority of the States of the Union, and, so far as we can
                     find, has not been contested in recent years.

        Id.

¶ 221         Thus, the presumption of constitutionality imposes a high bar to surmount and

        can only be overcome if it is clear beyond a reasonable doubt that the relevant

        enactment directly conflicts with an express provision of the constitution. See Baker,

        330 N.C. at 334−37, 410 S.E.2d at 889−90. As applied to this case, plaintiffs have not

        shown that the General Assembly’s Remedial Plans, presumed constitutional, violate

        the constitution beyond a reasonable doubt.

        IV.      Political Question

¶ 222         The dissenting opinion in Harper I explained in great detail that partisan

        gerrymandering claims present nonjusticiable political questions because the North

        Carolina Constitution textually assigns the issue of redistricting to the legislature

        and because there is no judicially discernible, manageable standard by which courts

        may adjudicate such claims. See Harper I, 2022-NCSC-17, ¶¶ 237−67 (Newby, C.J.,

        dissenting). The exact justiciability pitfalls forecasted by the dissenting opinion in

        Harper I permeated the proceedings on remand, and they are present again in the

                                                  -65-
                                           HARPER V. HALL

                                             2022-NCSC-121

                                         Newby, C.J., dissenting



        majority’s decision today. Accordingly, revisiting the political question analysis from

        Harper I is warranted.

¶ 223         “The Supreme Court of the United States has explained that ‘as essentially a

        function of the separation of powers,’ courts must refuse to review issues that are

        better suited for the political branches.” Id. ¶ 237 (quoting Baker, 369 U.S. at 217, 82

        S. Ct. at 710). Such matters are nonjusticiable, political questions. One characteristic

        of a political question is the absence of a standard that is judicially discoverable and

        manageable. Id.

¶ 224         As explained in the dissent in Harper I, the Supreme Court of the United

        States recently provided detailed guidance regarding the nonjusticiability of partisan

        gerrymandering claims in Rucho v. Common Cause, 139 S. Ct. 2484 (2019). See

        Harper I, 2022-NCSC-17, ¶¶ 238–45. In Rucho the Supreme Court determined that

        claims of excessive partisanship—brought by a group of Maryland and North

        Carolina voters regarding their states’ congressional maps—were nonjusticiable. 139

        S. Ct. at 2491.

¶ 225         The Court first noted that “[p]artisan gerrymandering claims have proved far

        more difficult to adjudicate” than other types of redistricting issues because “while it

        is illegal for a jurisdiction to depart from the one-person, one-vote rule, or to engage

        in racial discrimination in districting, ‘a jurisdiction may engage in constitutional

        political gerrymandering.’ ” Id. at 2497 (quoting Hunt v. Cromartie, 526 U.S. 541, 551,


                                                  -66-
                                           HARPER V. HALL

                                            2022-NCSC-121

                                         Newby, C.J., dissenting



        119 S. Ct. 1545, 1551 (1999)). Because some level of partisan gerrymandering is

        constitutional, “[t]he ‘central problem’ ” with such claims is “ ‘determining when

        political gerrymandering has gone too far,’ ” id. (quoting Vieth v. Jubelirer, 541 U.S.

        267, 296, 124 S. Ct. 1769, 1787 (2004) (plurality opinion)), and “providing a standard

        for deciding how much partisan dominance is too much,” id. (quoting League of United

        Latin Am. Citizens v. Perry, 548 U.S. 399, 420, 126 S. Ct. 2594, 2611 (2006) (opinion

        of Kennedy, J.). Because of this inherent difficulty, the Supreme Court stressed that

        if there exists a standard for resolving such claims, it “must be grounded in a ‘limited

        and precise rationale,’ be ‘clear, manageable, and politically neutral,’ ” id. at 2498

        (quoting Vieth, 541 U.S. at 306−08, 124 S. Ct. at 1793 (Kennedy, J., concurring in the

        judgment)), and “reliably differentiate unconstitutional from ‘constitutional political

        gerrymandering,’ ” id. at 2499 (quoting Cromartie, 526 U.S. at 551, 119 S. Ct. at

        1551).

¶ 226            The Supreme Court then examined whether it could find such a standard in

        the Federal Constitution. The Court explained that partisan gerrymandering claims

        are effectively requests for courts to allocate political power to achieve proportional

        representation, something the Federal Constitution does not require. Id. (“Our cases,

        however, clearly foreclose any claim that the Constitution requires proportional

        representation . . . .” (quoting Davis v. Bandemer, 478 U.S. 109, 130, 106 S. Ct. 2797,

        2809 (1986) (plurality opinion))). Accordingly, partisan gerrymandering claims do not


                                                  -67-
                                            HARPER V. HALL

                                             2022-NCSC-121

                                          Newby, C.J., dissenting



        seek to redress a violation of any particular constitutional provision; rather, such

        claims “ask the courts to make their own political judgment about how much

        representation particular political parties deserve—based on the votes of their

        supporters” and “to apportion political power as a matter of fairness.” Id. (first

        emphasis added). This judgment call is not the kind of “clear, manageable, and

        politically neutral” standard required for justiciable issues. Id. at 2498 (quoting Vieth,

        541 U.S. at 306−08, 124 S. Ct. at 1793 (Kennedy, J., concurring in the judgment)); see

        also id. at 291, 124 S. Ct. at 1784 (plurality opinion) (“ ‘Fairness’ does not seem to us

        a judicially manageable standard. . . . Some criterion more solid and more

        demonstrably met than that seems to us necessary to enable the state legislatures to

        discern the limits of their districting discretion, to meaningfully constrain the

        discretion of the courts, and to win public acceptance for the courts’ intrusion into a

        process that is the very foundation of democratic decisionmaking.”).

¶ 227         The Court also concluded that, unlike one-person, one-vote claims, the Federal

        Constitution was devoid of any objective, mathematical metric for measuring

        “political fairness”: “[T]he one-person, one-vote rule is relatively easy to administer

        as a matter of math. The same cannot be said of partisan gerrymandering claims,

        because the Constitution supplies no objective measure for assessing whether a

        districting map treats a political party fairly.” Rucho, 139 S. Ct. at 2501.




                                                   -68-
                                            HARPER V. HALL

                                             2022-NCSC-121

                                          Newby, C.J., dissenting



¶ 228         Finding no appropriate standard in the Federal Constitution, the Supreme

        Court then turned to the political science-based tests proposed by the Rucho

        plaintiffs. Id. at 2503−04. These tests proved insufficient as well:

                            The appellees assure us that “the persistence of a
                     party’s advantage may be shown through sensitivity
                     testing: probing how a plan would perform under other
                     plausible electoral conditions.” Experience proves that
                     accurately predicting electoral outcomes is not so simple,
                     either because the plans are based on flawed assumptions
                     about voter preferences and behavior or because
                     demographics and priorities change over time. . . .


                            Even the most sophisticated districting maps cannot
                     reliably account for some of the reasons voters prefer one
                     candidate over another, or why their preferences may
                     change. Voters elect individual candidates in individual
                     districts, and their selections depend on the issues that
                     matter to them, the quality of the candidates, the tone of
                     the candidates’ campaigns, the performance of an
                     incumbent, national events or local issues that drive voter
                     turnout, and other considerations. Many voters split their
                     tickets. Others never register with a political party, and
                     vote for candidates from both major parties at different
                     points during their lifetimes. For all of those reasons,
                     asking judges to predict how a particular districting map
                     will perform in future elections risks basing constitutional
                     holdings on unstable ground outside judicial expertise.

        Id. (citations omitted). In conclusion, the Supreme Court held that partisan

        gerrymandering claims are nonjusticiable because there is “no plausible grant of

        authority in the Constitution, and no legal standards to limit and direct their

        decisions.” Id. at 2507.


                                                   -69-
                                           HARPER V. HALL

                                            2022-NCSC-121

                                         Newby, C.J., dissenting



¶ 229         Today’s decision further illustrates the wisdom of that Court’s observations.

        According to the majority, the General Assembly and six jurists were unable to

        understand and apply the criteria set forth by the majority in Harper I. If, as the

        majority insists, the “test” from Harper I “provide[s] a clear standard” so that the

        General Assembly can “reliably” identify and avoid political gerrymandering, Harper

        I, 2022-NCSC-17, ¶ 310 (quoting Rucho, 139 S. Ct. at 2499), then why did the General

        Assembly, the three-judge panel, and the Special Masters all fail to discern and apply

        that standard on remand? The fact that they could not properly understand and apply

        the criteria discussed in Harper I is prima facie evidence that the majority’s standard

        is unworkable. The majority even concedes that its standard from Harper I is

        “imperfect” and “vulnerable to manipulation,” Harper II, 2022-NCSC-121, ¶¶ 78, 77,

        yet it continues to insist its standard must be applied.

¶ 230         Additionally, the majority’s holding today renders the applicable “standard”

        going forward even less manageable than the standard it iterated in Harper I. In

        Harper I the majority suggested “possible bright-line standards” from “political

        science literature.” Harper I, 2022-NCSC-17, ¶ 165 (majority opinion). It specifically

        opined that “any plan with a [M]ean-[M]edian [D]ifference of 1% or less when

        analyzed using a representative sample of past elections is presumptively

        constitutional.” Id. ¶ 166. Similarly, it concluded that a “seven percent [E]fficiency

        [G]ap threshold” was presumptively constitutional. Id. ¶ 167. Now the majority backs


                                                  -70-
                                           HARPER V. HALL

                                               2022-NCSC-121

                                         Newby, C.J., dissenting



        away from any possible bright-line standard and basically removes any presumption

        by stating that even these threshold scores that it identified cannot reliably identify

        a constitutional redistricting plan:

                     Constitutional compliance has no magic number. Rather,
                     the trial court may consider certain datapoints within its
                     wider consideration of the ultimate legal conclusion:
                     whether the plan upholds the fundamental right of the
                     people to vote on equal terms and to substantially equal
                     voting power.

        Harper II, 2022-NCSC-121, ¶ 76. How the General Assembly, constitutionally tasked

        with the redistricting responsibility, or a three-judge panel can recognize whether a

        redistricting plan meets this criteria, however, the majority does not say.

         V.       Conclusion

¶ 231         When is a legislative redistricting plan constitutional? Only four justices on

        this Court know, and they refuse to say why the plans at issue today are

        unconstitutional. Why are they reluctant to say?

¶ 232         Ambiguity leads to redistricting by the judiciary, which appears to be the goal.

        Legislative defendants’ redistricting decisions and their Remedial Plans are entitled

        to our historic deference. The majority gives the General Assembly none.

¶ 233         The majority admits its standard is “imperfect,” Harper II, 2022-NCSC-121, ¶

        78, but argues it can be applied by a three-judge panel. Absent from its discussion is

        the branch that is constitutionally assigned redistricting responsibilities—the




                                                   -71-
                                           HARPER V. HALL

                                            2022-NCSC-121

                                         Newby, C.J., dissenting



        legislative branch. The majority ignores the primary role of the General Assembly in

        seeking to interpret and apply the vague “standard” it discusses.

¶ 234         Properly analyzed under the correct standard of review, all three of the

        General Assembly’s Remedial Plans should be approved. The RCP and the RSP meet

        the criteria of presumptive constitutionality set forth in Harper I. Most telling, the

        majority strikes down the RSP when the three Special Masters and the three-judge

        panel all agreed that it was constitutionally compliant under Harper I. Apparently,

        six jurists and the General Assembly were unable to discern and apply the correct

        constitutional test or recognize a constitutional redistricting plan. Once again, only

        four justices know what redistricting plan will meet their view of constitutionality. I

        respectfully dissent.

              Justices BERGER and BARRINGER join in this dissenting opinion.




                                                  -72-